



EXHIBIT 10.4


















MANATRON, INC. EMPLOYEE STOCK OWNERSHIP
AND SALARY DEFERRAL PLAN

(Amended and Restated Effective January 1, 1995)

















Warner Norcross & Judd LLP
900 Old Kent Building
111 Lyon Street, N.W.
Grand Rapids, Michigan 49503-2489




--------------------------------------------------------------------------------


MANATRON, INC. EMPLOYEE STOCK OWNERSHIP
AND SALARY DEFERRAL PLAN

TABLE OF CONTENTS

         

Page

           

ARTICLE 1 - Establishment of Plan and Trust

 

1

             

1.1

Establishment of Plan

 

1

   

(a)

Employer

       

(b)

Plan History

 

1

   

(c)

Adoption by Another Employer

 

1

 

1.2

Declaration of Trust

 

1

 

1.3

Compliance With Law

 

2

 

1.4

Effective Dates of Plan Provisions

 

2

 

1.5

Application to Inactive and Former Participants

 

2

                       

ARTICLE 2 - Definitions

 

2

               

Table of Definitions

 

xiii

 

2.1

Break in Service

 

2

 

2.2

Employer Contributions

 

3

 

2.3

5% Owner

 

3

   

(a)

Corporation

 

3

   

(b)

Partnership

 

3

   

(c)

Proprietorship

 

3

 

2.4

Highly Compensated Employee

 

3

   

(a)

Definition

 

3

   

(b)

HCE Compensation

 

4

   

(c)

Determination Rules

 

4

 

2.5

Hour of Service

 

5

   

(a)

Back Pay

 

5

   

(b)

No Duties Performed

 

5

   

(c)

Qualified Maternity or Paternity Absence

 

6

   

(d)

Military Service

 

6

   

(e)

No Duplication

 

6

   

(f)

Non-Covered Employment

 

6

   

(g)

Periods Credited

 

6

   

(h)

Additional Hours

 

7

   

(i)

Predecessor Plan

 

7

   

(j)

Equivalency

 

7


-i-

--------------------------------------------------------------------------------


       

Page

           

2.6

Person

 

7

 

2.7

Plan Year

 

7

 

2.8

Related Employer

 

7

 

2.9

Valuation Date

 

8

                       

ARTICLE 3 - Eligibility to Participate

 

8

             

3.1

Eligibility Requirements

 

8

   

(a)

Employee

 

8

   

(b)

Entry Date

 

8

   

(c)

Year of Eligibility Service

 

8

   

(d)

Eligibility Period

 

8

   

(e)

Breaks in Service

 

9

 

3.2

Requirement of Covered Employment

 

9

 

3.3

Participation Rules

 

9

   

(a)

Termination of Participation

 

9

   

(b)

Cancellation of Years of Eligibility Service

 

9

   

(c)

Resumption of Participation

 

9

 

3.4

Leased Employee

 

9

   

(a)

One-Year Period

 

10

   

(b)

Full-Time Basis

 

10

   

(c)

Conditions

 

10

                       

ARTICLE 4 - Contributions, Rallovers, and Transfers to Plan

 

11

           

4.1

Contributions

 

11

   

(a)

Elective Contributions

 

11

   

(b)

Discretionary Employer Contributions

 

11

   

(c)

Restoration of Forfeiture

 

11

 

4.2

Elective Contributions

 

11

   

(a)

Payroll Deductions

 

12

   

(b)

Limits on Elective Contributions

 

12

   

(c)

Prevention of Excess Deferrals and Excess Contributions

 

14

   

(d)

Correction of Excess Deferral and Excess Contribution

 

14

 

4.3

Nonelective Contribution

 

15

 

4.4

Qualified Matching Contribution

 

15


-ii-

--------------------------------------------------------------------------------


       

Page

           

4.5

Additional 401(k) Rules

 

16

   

(a)

Deadline for Inclusion in Tests

 

16

   

(b)

Plan Aggregation Rules

 

16

   

(c)

Family Aggregation

 

17

   

(d)

Order of Correction

 

17

   

(e)

Attributable Income or Loss

 

17

   

(f)

Ordering of Excess Amounts

 

18

   

(g)

Allocation of Correction Among Multiple Plans

 

18

   

(h)

Deadline for Correction

 

18

   

(i)

Taxation of Distribution

 

18

   

(j)

Penalties

 

19

   

(k)

Calendar Year/Taxable Year

 

19

 

4.6

ESOP Contribution

 

19

 

4.7

Profit-Sharing Contribution

 

19

 

4.8

Limits on Employer Contributions

 

20

   

(a)

Deduction

 

20

   

(b)

Annual Additions

 

20

 

4.9

Return of Employer Contributions

 

20

   

(a)

Mistake of Fact

 

20

   

(b)

Nondeductibility

 

20

   

(c)

Amount

 

20

 

4.1

Reduction of Employer Contribution for Leased Employees

 

21

 

4.11

Timing of Contributions

 

21

 

4.12

Rollovers and Direct Transfers

 

21

   

(a)

Permitted Transfer

 

21

   

(b)

Return of Improper Rollover

 

21

 

4.13

Multiple Adopting Employer Rules

 

22

   

(a)

Allocation Among Participating Employers

 

22

   

(b)

Contribution for Member of Affiliated Group of Corporations

 

22

.

                     

ARTICLE 5 - Allocations

 

22

           

5.1

Accounts

 

22

   

(a)

Specific Accounts

 

22

   

(b)

Accounting Only

 

23

   

(c)

Consolidation

 

23


-iii-

--------------------------------------------------------------------------------


       

Page

           

5.2

Allocations

 

24

   

(a)

ESOP Contribution

 

24

   

(b)

Elective Contributions

 

26

   

(c)

Nonelective Contribution

 

26

   

(d)

Qualified Matching Contribution

 

26

   

(e)

Profit-Sharing Contribution

 

27

     

Restoration of Forfeiture

 

27

 

5.3

Stock Dividends on Employer Stock, Stock Splits, Etc

 

27

 

5.4

Forfeitures

 

27

   

(a)

Timing

 

27

   

(b)

Annual Addition Limitation

 

27

   

(c)

Investment Experience

 

28

   

(d)

Limitation on Allocation

 

28

             

5.5

Allocation of Earnings, Losses, and Expenses; Revaluation of Assets

 

28

   

(a)

Earnings, Losses, and Expenses

 

28

   

(b)

Revaluation of Trust

 

28

   

(c)

No Earnings on Distributions

 

29

 

5.6

Sale or Purchase of Employer Stock

 

29

   

(a)

Sale of Employer Stock

 

29

   

(b)

Purchase of Employer Stock

 

29

 

5.7

Limitation on Annual Additions

 

30

   

(a)

Annual Additions

 

30

   

(b)

Defined Contribution Dollar Limit

 

30

   

(c)

Percentage Limit

 

31

   

(d)

ESOP Exceptions

 

31

   

(e)

Section 415 Compensation

 

31

   

(f)

Limitation Year

 

32

   

(g)

Related Employer Aggregation

 

32

 

5.8

Excess Additions

 

32

   

(a)

Before Contribution

 

32

   

(b)

After Contribution

 

32

   

(c)

No Distribution

 

33

 

5.9

Limitation on Total Retirement Benefits

 

33

   

(a)

Defined Contribution Plan Fraction

 

33

   

(b)

Defined Benefit Plan Fraction

 

34

   

(c)

Benefit Accrual Reduction

 

35

   

(d)

Application of Limitations

 

35

   

(e)

Maximum Limitations

 

35


-iv-

--------------------------------------------------------------------------------


       

Page

           

7.2

Valuation for Distribution

 

42

 

7.3

Methods and Form of Distribution

 

42

   

(a)

Method of Distribution/ESOP Account

 

42

   

(b)

Methods of Distribution/Other Accounts

 

42

   

(c)

Form of Distribution/Accounts Holding Employer Stock

 

45

   

(d)

Form of Distribution/Other Accounts

 

46

 

7.4

Minimum Distribution

 

46

   

(a)

Vested Account Balance

 

46

   

(b)

Applicable Divisor

 

47

   

(c)

Life Expectancy

 

47

   

(d)

Deferred Distribution Date

 

47

 

7.5

Time of Distribution

 

47

   

(a)

Immediate Distribution

 

48

   

(b)

Normal Distribution Date

 

48

   

(c)

Required Distribution

 

49

   

(d)

Delay

 

49

 

7.6

Death of Participant

 

49

   

(a)

Death Before Required Beginning Date

 

50

   

(b)

Death After Required Beginning Date

 

50

   

(c)

Beneficiary is Minor Child

     

7.7

Waiver of QJSA or QPSA; Election of Method and Tim e of Distribution

 

51

   

(a)

Waiver of QJSA

 

51

   

(b)

Waiver of QPSP

 

51

   

(c)

Spousal Consent

 

52

   

(d)

Permitted Elections

 

53

   

(e)

Required Consent

 

53

   

(f)

Exception to Waiver and Consent Requirements

 

53

   

(g)

Election Requirements

 

53

   

(h)

Failure to Elect

 

54

   

(i)

Additional Information

 

54

   

j)

No Reduction or Delay of Distribution

 

54

   

(k)

Limited Application

 

54

 

7.8

Designation of Beneficiary

 

54

   

(a)

Beneficiary

 

54

   

(b)

Spousal Consent

 

54

   

(c)

Failure to Designate

 

55

   

(d)

Death of Beneficiary

 

55

   

(e)

No Beneficiary

 

56

   

(f)

Determination

 

56


-vi-

--------------------------------------------------------------------------------


         

Page

               

(f)

1982 Transitional Rule

 

35

   

(g)

Reduction of Limits

 

35

                       

ARTICLE 6 - Determination of Vested Percentage

 

36

             

6.1

Year of Vesting Service

 

36

 

6.2

Vested Percentage

 

36

   

(a)

100% Vesting

 

36

   

(b)

Vesting Schedule

 

36

   

(c)

Normal Retirement Date, Death, or Disability

 

36

 

6.3

Cashout

 

37

   

(a)

Partial Vesting

 

37

   

(b)

Zero Vesting

 

37

 

6.4

Five Breaks in Service

 

37

   

(a)

Cancellation of Vesting Service

 

37

   

(b)

Forfeiture of Nonvested Amount

 

37

 

6.5

Death After Termination/Lost Recipient

 

37

   

(a)

Death After Termination

 

37

   

(b)

Lost Recipient

 

38

 

6.6

Vested Account Balance and Nonvested Amount

 

38

   

(a)

Vested Amount

 

38

   

(b)

Nonvested Amount

 

38

   

(c)

Partial Distribution of Vested Account Balance

 

38

           

ARTICLE 7 - Distributions

 

38

             

7.1

Distributive Events

 

38

   

(a)

Normal Retirement Date

 

38

   

(b)

Death

 

39

   

(c)

Total Disability

 

39

   

(d)

Other Termination of Employment

 

39

   

(e)

Attainment of Age 70 1/2

 

39

   

(f)

QDRO

 

39

   

(g)

Plan Termination; Partial Termination

 

40

   

(h)

In-Service Withdrawal

 

40

   

(i)

Hardship Withdrawal

 

40

   

(j)

Additional 401(k) Distributive Events

 

41

   

(k)

Withdrawal of Rollover Account

 

41


-v-

--------------------------------------------------------------------------------


         

Page

             

7.9

Facility of Payment

 

56

   

(a)

Incapacity

 

56

   

(b)

Legal Representative

 

56

   

(c)

Determination

 

56

 

7.10

Notice of Penalties

 

56

   

(a)

Distribution Before Age 59 1/2

 

57

   

(b)

Excess Distributions

 

57

   

(c)

Failure to Receive a Minimum Distribution

 

57

 

7.11

Special Rules--Distribution of Employer Stock

 

57

   

(a)

Distributee's Option to Sell Benefit Shares

 

57

   

(b)

Right of First Refusal

 

58

   

(c)

Terms of Purchase

 

59

   

(d)

Securities Law

 

60

   

(e)

Stock Certificate Legend

 

60

                       

ARTICLE 8 - Administration of the Plan

 

60

             

8.1

Duties, Powers, and Responsibilities of the Employer

 

60

   

(a)

Required

 

60

   

(b)

Discretionary

 

61

 

8.2

Employer Action

 

62

 

8.3

Plan Administrator

 

62

 

8.4

Administrative Committee

 

62

   

(a)

Appointment

 

62

   

(b)

Agent; Powers and Duties

 

62

   

(c)

Not Fiduciary

 

62

   

(d)

Membership

 

63

   

(e)

Records

 

63

   

(f)

Actions

 

63

   

(g)

Report to Administrator

 

63

   

(h)

Compensation

 

63

   

(i)

Conflict of Interest

 

63

 

8.5

Duties, Powers, and Responsibilities of the Administrator

 

63

   

(a)

Plan Interpretation

 

63

   

(b)

Participant Rights

 

63

   

(c)

Limits; Nondiscrimination Tests; Top-Heavy Tests

 

64

   

(d)

Allocations and Vesting

 

64

   

(e)

Errors in Participants' Accounts

 

64


-vii-

--------------------------------------------------------------------------------


         

Page

               

(f)

Claims and Elections

 

64

   

(g)

Benefit Payments

 

64

   

(h)

QDRO Determination

 

64

   

(i)

Administration Information

 

64

   

(j)

Recordkeeping

 

64

   

(k)

Reporting and Disclosure

 

64

   

(1)

Penalties; Excise Taxes

 

65

   

(m)

Advisers

 

65

   

(n)

Expenses, Fees, and Charges

 

65

   

(o)

Nondiscrimination

 

65

   

(p)

Bonding

 

65

   

(q)

Other Powers and Duties

 

65

 

8.6

Delegation of Administrative Duties

 

65

   

(a)

In Writing

 

65

   

(b)

Acceptance of Responsibility

 

65

   

(c)

Conflict

 

66

 

8.7

Interrelationship of Fiduciaries; Discretionary Authority

 

66

   

(a)

Performance of Duties

 

66

   

(b)

Reliance on Others

 

66

   

(c)

Discretionary Authority of Fiduciaries

 

66

 

8.8

Compensation; Indemnification

 

66

 

8.9

Fiduciary Standards

 

67

   

(a)

Prudence

 

67

   

(b)

Exclusive Purpose

 

67

   

(c)

Prohibited Transaction

 

67

 

8.10

Claims Procedure

 

67

   

(a)

Initial Determination

 

67

   

(b)

Method

 

67

   

(c)

Further Review

 

67

   

(d)

Redetermination

 

67

 

8.11

Participant's Responsibilities

 

68

           

ARTICLE 9 - Investment of Funds

 

68

             

9.1

Investment Responsibility

 

68

 

9.2

Authorized Investments

 

68

   

(a)

Specific Investments

 

68

   

(b)

Unallocated Funds

 

69

   

(c)

Right of Trustee To Hold Cash

   


-viii-

--------------------------------------------------------------------------------


       

Page

           

9.3

Commingled Investment

 

69

 

9.4

Investments--Employer Stock

 

69

   

(a)

Acquisition Limit

 

69

   

(b)

Adequate Consideration

 

69

   

(c)

No Commissions

 

70

   

(d)

Indebtedness

 

70

   

(e)

Securities Acquisition Loan

 

70

   

(f)

Unallocated and Pledged Employer Stock

 

70

   

(g)

No Recourse

 

70

   

(h)

Repayment of Loan

 

70

   

(i)

Release of Pledged Employer Stock

 

70

   

(j)

Pending Investment

 

71

 

9.5

Purchase From Stockholder

 

71

 

9.6

Stock Dividends, Stock Splits, Etc

 

72

 

9.7

Voting of Employer Stock

 

72

   

(a)

Participant Direction

 

72

   

(b)

Notification

 

72

   

(c)

Proxy Solicitation

 

72

   

(d)

Unallocated Shares

 

72

   

(e)

Confidentiality

 

72

 

9.8

Diversification of Investments

 

73

   

(a)

Available Employer Stock

 

73

   

(b)

Timing of Direction

 

73

   

(c)

Determination of Number of Shares To Be Liquidated and Reinvested

 

73

   

(d)

Qualified Election Period

 

73

   

(e)

Value of Shares to Be Liquidated and Reinvested

 

73

   

(f)

No Reinvestment in Employer Stock

 

74

 

9.9

Participant Investment Direction

 

74

   

(a)

Accounts

 

74

   

(b)

Choices

 

74

   

(c)

Commingling

 

74

   

(d)

Written Direction

 

74

   

(e)

Additional Terms and Conditions

 

74

   

(f)

Limitation of Trustee's Responsibilities

 

74

 

9.10

Loans

 

75

   

(a)

Separate Investment

 

75

   

(b)

Fees and Charges

 

75

   

(c)

Promissory Note

 

75


-ix-

--------------------------------------------------------------------------------


         

Page

               

(d)

Amount

 

75

   

(e)

Security

 

76

   

(f)

Default

 

76

   

(g)

Early Due Date

 

76

   

(h)

Limitation on Loan Availability

 

76

 

9.11

Tender Offer

 

76

   

(a)

Participant Direction

 

77

   

(b)

Trustee's Response - Valid Directions

 

77

   

(c)

Invalid Directions or No Directions

 

77

   

(d)

Unallocated Shares

 

77

   

(e)

Allocation of Proceeds

 

77

   

(f)

Confidentiality

 

77

                       

ARTICLE 10 - Administration of the Trust

 

78

             

10.1

Duties and Powers of the Trustee

 

78

   

(a)

Duties of the Trustee

 

78

   

(b)

Powers of the Trustee

 

78

   

(c)

Limitation on Duties and Powers of the Trustee

 

80

 

10.2

Accounting

 

81

   

(a)

Report

 

81

   

(b)

Judicial Settlement

 

81

 

10.3

Appointment, Resignation, and Removal of Trustee

 

81

   

(a)

Resignation

 

81

   

(b)

Removal

 

81

   

(c)

Successor Trustee

 

82

   

(d)

Effective Date of Resignation or Removal

 

82

   

(e)

Procedure Upon Transfer

 

82

   

(f)

Earlier Transfer

 

82

   

(g)

Final Transfer

 

82

   

(h)

In Kind Transfer

 

82

   

(i)

Limitation on Liability of Successor

 

82

 

10.4

Trustee Action

 

82

 

10.5

Exculpation of Nonfiduciary

 

83

 

10.6

Co-Trustees

 

83

 

10.7

Multiple Trusts

 

83

   

(a)

Establishment of Additional Trusts

 

83

   

(b)

One Fund

 

83


-x-

--------------------------------------------------------------------------------


         

Page

               

(c)

Separate Trust Agreement

 

83

   

(d)

Contributions; Transfer of Funds; Termination

 

84

   

(e)

Named Fiduciaries; Allocation of Duties and Responsibilities

 

84

                       

ARTICLE 1 1 - Amendment, Mergers, Successor Employer

 

84

             

11.1

Amendment

 

84

   

(a)

Exclude Participant

 

84

   

(b)

Reduce Participant's Account

 

85

   

(c)

Reduce Vested Percentage

 

85

   

(d)

Vesting Schedule

 

85

   

(e)

Elimination of Protected Benefits

 

85

   

(f)

Alter Trustee's Duties

 

85

 

11.2

Merger of Plans

 

85

   

(a)

Preservation of Account Balance

 

85

   

(b)

Authorization

 

85

 

11.3

Successor Employer

 

85

                       

ARTICLE 12 - Termination

 

86

             

12.1

Right to Terminate or Discontinue Contributions

 

86

 

12.2

Automatic Termination

 

86

 

12.3

Discontinuance of Contributions

 

86

 

12.4

Effect of Termination or Partial Termination

 

86

   

(a)

Nonforfeitability

 

86

   

(b)

Distribution

 

86

 

12.5

No Reversion of Assets

 

87

                       

ARTICLE 13 - General Provisions

 

87

             

13.1

Spendthrift Provision

 

87

   

(a)

Not Security

 

87

   

(b)

Attempts Void

 

87

 

13.2

Effect Upon Employment Relationship

 

87

 

13.3

No Interest in Employer Assets

 

88

 

13.4

Construction

 

88


-xi-

--------------------------------------------------------------------------------


       

Page

           

13.5

Severability

 

88

 

13.6

Governing Law

 

88

 

13.7

Nondiversion

 

88

           

ARTICLE 14 - Top-Heavy Plan Provisions

 

89

             

14.1

Top-Heavy/Super Top-Heavy Determination

 

89

   

(a)

Top-Heavy Plan

 

89

   

(b)

Super Top-Heavy Plan

 

89

   

(c)

Calculation

 

89

 

14.2

Top-Heavy Definitions

 

go

   

(a)

Top-Heavy Ratio

 

go

   

(b)

Present Value of Accrued Benefits

 

go

   

(c)

Required Aggregation Group

 

91

   

(d)

Permissive Aggregation Group

 

91

   

(e)

Determination Date

 

91

   

(f)

Key Employee

 

91

   

(g)

Top-Heavy Valuation Date

 

92

 

14.3

Minimum Allocation

 

92

 

14.4

Vesting Schedule

 

92

   

(a)

Cessation

 

93

   

(b)

Vesting Schedule Change

 

93

 

14.5

Plan Modifications

 

93


SCHEDULE A




















-xii-

--------------------------------------------------------------------------------


TABLE OF DEFINITIONS

Defined Terms

Term

 

Location

     

Administrator

 

8.3

ADP

 

4.2(b)(ii)(B)

ADP Compensation

 

4.2(b)(ii)(E)

ADP Contributions

 

4.2(b)(ii)(D)

ADP Limit

 

4.2(b)(ii)

     

Annual Additions

 

5.7(a)

Annual Compensation Limit

 

5.1(a)(iii)(B)(1)

Available Employer Stock

 

9.8(a)

Beneficiary

 

7.8(a)

Benefit Shares

 

7.11 (a)

     

Benefit Starting Date

 

7.7(e)(ii)

Break in Service

 

2.1

Code

 

1.3

Compensation

 

5.2(a)(iii)(B)

Covered Employment

 

3.2

     

Current Obligations

 

4.6

Deferral Percentage

 

4.2(b)(ii)(C)

Defined Benefit Dollar Limit

 

5.9(b)(ii)

Defined Benefit Plan Fraction

 

5.9(b)

Defined Contribution Dollar Limit

 

5.7(b)

     

Defined Contribution Plan Fraction

 

5.9(a)

Determination Date

 

14.2(e)

Earliest Distribution Date

 

7.5(a)(i)

Effective Date

 

1.4

Elective Contributions

 

4.2

     

Elective Contributions Account

 

5. 1 (a) (ii)

Elective Deferral Limit

 

4.2(b)(i)(A)

Elective Deferrals

 

4.2(b)(i)(B)

Eligibility Period

 

3.1 (d)

Employee

 

3.1 (a)


-xiii-

--------------------------------------------------------------------------------


Term

 

Location

     

Employer

 

1. 1 (a)

Employer Contributions

 

2.2

Employer Stock

 

5. 1 (a) (i) (C)

Employer Stock Account

 

5. 1 (a) (i) (A)

Entry Date

 

3. 1 (b)

     

ERISA

 

1.3

ESOP Account

 

5. 1 (a) (i)

ESOP Contribution

 

4.6

Excess Contribution

 

4.2(d)(ii)(A)

Excess Deferral

 

4.2(d)(i)(A)

     

Exempt Loan

 

9.4(d)

Fair Market Value

 

7.11 (c)(iv)

5% Owner

 

2.3

HCE Compensation

 

2.4(b)

Highly Compensated Employee

 

2.4(a)

     

Hour of Service

 

2.5

Investment Manager

 

8.1(b)(i)(B)

Key Employee

 

14.2(f)

Leased Employee

 

3.4

Limitation Year

 

5.7(f)

     

Look-Back Year

 

2.4(a)(i)

Minimum Distribution

 

7.4

Nonelective Contribution

 

4.3

Nonelective Contributions Account

 

5.1 (a)(iii)

Normal Retirement Date

 

7. 1 (a)

     

Other Investments Account

 

5.1(a)(i)(B)

Participant

 

3.1

Participating Compensation

 

5.2(a)(iii)(A)

Percentage Limit

 

5.7(c)

Permissive Aggregation Group

 

14.2(d)


-xiv-

--------------------------------------------------------------------------------


Term

 

Location

     

Person

 

2.6

Plan Year

 

2.7

Present Value of Accrued Benefits

 

14.2(b)(i)

Pro Rata Portion

 

9.4(i)

Profit-Sharing Contribution

 

4.7

     

Profit-Sharing Contributions Account

 

5.1(a)(v)

Projected Annual Benefit

 

5.9(b)(i)

QDRO

 

7.1(f)

QJSA

 

7.3(b)(i)(A)

QPSA

 

7.3(b)(ii)(A)

     

Qualified Election Period

 

9. 8 (d)

Qualified Matching Contribution

 

4.4

Qualified Matching Contributions

   

     Account

 

5.1 (a)(iv)

Qualified Maternity or

   

     Paternity Absence

 

2.5(c)(i)

Regulations

 

1.3

     

Related Employer

 

2.8

Required Aggregation Group

 

14.2(c)

Required Beginning Date

 

7.5(c)(i).

Rollover Account

 

5.1 (a)(vi)

Section 415 Compensation

 

5.7(e)

     

Securities Acquisition Loan

 

9.4(e)

Spouse

 

7.8(b)(ii)

Super Top-Heavy Plan

 

14.1 (b)

Tender Offer

 

9.11

Top-Heavy Plan

 

14.1 (a)

     

Top-Heavy Ratio

 

14.2(a)

Top-Heavy Valuation Date

 

14.2(g)

Total Disability

 

7. 1 (c)

Transfer Account

 

5.1 (a)(vii)

Trustee

 

1.2


-xv-

--------------------------------------------------------------------------------


Term

 

Location

     

Valuation Date

 

2.9

Vested Account Balance

 

6.6(a)

Vesting Period

 

6.1

Year of Eligibility Service

 

3.1 (c)

Year of Vesting Service

 

6.1

































-xvi-

--------------------------------------------------------------------------------


MANATRON, INC. EMPLOYEE STOCK OWNERSHIP
AND SALARY DEFERRAL PLAN

          Manatron, Inc., a Michigan corporation, amends and restates the
Manatron, Inc. Employee Stock Ownership and Salary Deferral Plan (formerly the
Manatron, Inc. Profit-Sharing and Salary Deferral Plan).

ARTICLE 1

Establishment of Plan and Trust

1.1          Establishment of Plan.

          This defined contribution plan is established by the Employer for the
exclusive benefit of eligible Employees and their beneficiaries.

          (a)          Employer. "Employer" means Manatron, Inc. and any other
employer that has adopted or later adopts this plan.

          (b)          Plan History. A schedule that states the effective date
of this plan and certain amendments may be attached.

          (c)          Adoption by Another Employer. Adoption of this plan by
another employer shall be effective as of the date approved and specified in
writing by Manatron, Inc. and by the adopting employer. Manatron, Inc. and the
adopting employer shall specify any special eligibility rules (including an
earlier entry date) or prior service credits for affected employees of the
adopting employer. Adoption of this plan by an employer other than Manatron,
Inc. shall not create a separate plan.

          For purposes of administration of this plan, "Employer" means only
Manatron, Inc.

1.2          Declaration of Trust.

          The "Trustee" (Paul R. Sylvester for the ESOP; and Comerica Bank; or a
successor Trustee) declares that plan assets delivered to it will be held in
trust and administered under the terms of this plan and trust. The Employer may
establish one or more trusts under which plan assets shall be held and invested
by one or more Trustees. The trusts are established and shall be operated for
the exclusive benefit of Participants and their beneficiaries. The trusts shall
not be diverted to other purposes, except that trust assets may be used to pay
reasonable expenses of administration.


--------------------------------------------------------------------------------


1.3          Compliance With Law.

          This benefit program is intended to continue a qualified retirement
plan and trust under the Internal Revenue Code of 1986 ("Code") and the Employee
Retirement Income Security Act of 1974 ("ERISA"), as amended, and all
Regulations issued under the Code and ERISA ("Regulations").

1.4          Effective Dates of Plan Provisions.

          "Effective Date" of this restated plan means January 1, 1995, unless a
provision specifies a different effective date. Each plan provision applies from
its effective date until the effective date of an amendment.

1.5          Application to Inactive and Former Participants.

          An amendment to this plan shall apply to former Participants and to
Participants not employed in Covered Employment on the effective date of the
amendment only if it amends a provision of the plan that continues to apply to
those Participants or only to the extent it expressly states that it is
applicable. Except as specified in the preceding sentence, if a Participant is
not employed in Covered Employment on the effective date of an amendment, the
amendment shall not become applicable to the Participant unless the Participant
has an Hour of Service in Covered Employment after the effective date of the
amendment.

ARTICLE 2

Definitions

          Except for the following general definitions, defined terms are
located at or near the first major use of the term in this plan. A table showing
the location of all definitions appears immediately after the table of contents.
When used as defined, the first letter of each defined term is capitalized.

2.1          Break in Service.

          "Break in Service" means an Employee's failure to complete more than
500 Hours of Service during a 12-consecutive-month period.


-2-

--------------------------------------------------------------------------------


2.2          Employer Contributions.

          "Employer Contributions" means ESOP Contributions, Elective
Contributions, Nonelective Contributions, Qualified Matching Contributions, and
Profit-Sharing Contributions.

2.3          5% Owner.

"5% Owner" means:

          (a)          Corporation. An individual who owns (or is considered to
own under Code Section 318) either more than 5% of the outstanding stock of a
corporate Employer or Related Employer, or stock possessing more than 5% of the
total combined voting power of all stock of a corporate Employer or Related
Employer;

          (b)          Partnership. A partner who owns more than 5% of the
capital or profits interest in an Employer or Related Employer that is a
partnership; or

          (c)          Proprietorship. An Employer or Related Employer that is a
sole proprietor.

          Notwithstanding aggregation of the Employer and all Related Employers
as required by Code Sections 414(b), (c) and (m), the percentage of ownership
for purposes of this definition shall be determined separately for each entity
that is an Employer or Related Employer.

2.4          Highly Compensated Employee.

          (a)          Definition. "Highly Compensated Employee" for a Plan Year
means any Employee who:

                    (i)          5% Owner. Was a 5% Owner at any time during the
current Plan Year or the 12-month period immediately preceding the current Plan
Year ("Look-Back Year"); or

                    (ii)          Other. Is described in (A), (B), or (C), and
is one of the 100 Employees paid the most compensation during the current Plan
Year, or was described in (A), (B), or (C) during the Look-Back Year.


-3-

--------------------------------------------------------------------------------


                    (A)          Compensation. Received HCE Compensation in
excess of $75,000 (as adjusted under Code Section 415(d));

                    (B)          Top-Paid 20%. Received HCE Compensation in
excess of $50,000 (as adjusted under Code Section 415(d)) and was among the
top-paid 20% of Employees for the Plan Year when ranked by HCE Compensation; or

                    (C)          Officers. Was an officer and received HCE
Compensation in excess of 50% of the defined benefit dollar limit under Code
Section 415(b)(1)(A) (as adjusted under Code Section 415(d)) or, if the Employer
or a Related Employer has no officer described in the preceding phrase, is the
highest paid officer of the Employer or the Related Employer for the Plan Year.

          (b)          HCE Compensation. "HCE Compensation" means Section 415
Compensation plus elective contributions that are excluded from gross income by
Code Sections 125, 402(a)(8), 402(h), or 403(b).

          (c)          Determination Rules. The determination of who is a Highly
Compensated Employee shall be made under Code Section 414(q) and Regulations,
including the following rules:

          (i)          Officers. The number of Employees considered to be
officers shall be limited to 50 or, if less, the greater of three Employees or
10% of all Employees.

          (ii)          Top-Paid 20%. The following Employees are excluded
before determining the top-paid 20% of Employees:

                    (A)          Age and Service. Employees who have not
attained age 21 or completed six months of service by the last day of the
current Plan Year or Look-Back Year;

                    (B)          Part-Time/Seasonal. Employees who normally work
less than 17 1/2 hours per week or normally work six months or less in any Plan
Year;

                    (C)          Nonresident Aliens. Employees who are
nonresident aliens receiving no earned income from sources within the United
States; and

                    (D)          Collective Bargaining Employees. Employees
covered by a collective bargaining agreement if more than 90% of all Employees
are covered by a collective bargaining agreement and this plan excludes them.


-4-

--------------------------------------------------------------------------------


                    (iii)          Family Aggregation. If, during the current
Plan Year or the Look-Back Year, a Participant is a spouse, lineal ancestor or
descendant, or spouse of a lineal ancestor or descendant, of a Participant who
is either a 5% Owner or a Highly Compensated Employee among the 10 Highly
Compensated Employees paid the most compensation for the current Plan Year or
Look-Back Year, the Participants shall be treated as one Highly Compensated
Employee.

                    (iv)          Former Employees. A former Employee who was a
Highly Compensated Employee at termination of employment or at any time after
attaining age 55 shall be a Highly Compensated Employee at all times thereafter.

                    (v)          Look-Back Year Election. In accordance with the
Regulations, the Employer may elect to designate the calendar year ending with
or within a Plan Year as the Look-Back Year for that Plan Year.

2.5          Hour of Service.

          "Hour of Service" means each hour that an Employee is directly or
indirectly paid or entitled to be paid by the Employer for the performance of
duties during the applicable period. These hours will be credited for the period
in which the duties are performed.

          (a)          Back Pay. Hours of Service include each hour for which
back pay, irrespective of mitigation of damages, is awarded or agreed to by the
Employer. Back pay hours shall be credited to the Employee for the period or
periods to which the award or agreement pertains.

          (b)          No Duties Performed. For all purposes under this plan, an
Employee shall be credited with the first 501 Hours of Service for which the
Employee is directly or indirectly paid or entitled to be paid by the Employer
(including back pay) for each single period of absence from work, even if no
duties are performed due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military service, or leave of absence, even if
employment terminates. However, an Employee is not required to be credited with
Hours of Service for periods in which no duties are performed if the Employee is
compensated solely as required by worker's compensation, unemployment
compensation, or disability insurance laws. Hours described in this subsection
(b) shall be credited to the Employee for the period in which payment is made or
amounts payable to the Employee become due.


-5-

--------------------------------------------------------------------------------


          (c)          Qualified Maternity or Paternity Absence. Only for
purposes of determining whether the Employee has a Break in Service, an Employee
shall be credited with the first 501 Hours of Service during a Qualified
Maternity or Paternity Absence.

                    (i)          Definition. A "Qualified Maternity or Paternity
Absence" means an absence from work due to pregnancy of the Employee, birth of a
child of the Employee, placement of a child with the Employee in connection with
adoption of the child, or caring for a child immediately after the birth or
placement of the child with the Employee.

                    (ii)          Credit. If necessary to avoid a Break in
Service, Hours of Service shall be credited for the period in which the absence
begins. If the hours are not necessary to prevent a Break in Service for that
period, the hours shall be credited for the next period. Hours of Service are
credited at the rate the Employee normally would have earned Hours of Service.
If these hours cannot be determined, the hours shall be credited at the rate of
eight hours per day of absence.

          (d)          Military Service. If employment terminates due to active
service in the armed forces of the United States, the Employee shall be credited
with Hours of Service for the hours the Employee would have been scheduled to
work during each month of the period of active service. The Employee must apply
for, and be able to resume, employment with the Employer within the time limits
established by federal law for protection of veterans' reemployment rights.

          (e)          No Duplication. There shall be no duplication in the
crediting of Hours of Service. An Employee shall not be credited with more than
one Hour of Service for each hour paid at a premium rate.

          (f)          Non-Covered Employment. Hours of Service earned in
employment with the Employer or a Related Employer that is not Covered
Employment count toward Years of Eligibility Service and Years of Vesting
Service, but not toward determining eligibility for a share of the Employer
Contribution.

          (g)          Periods Credited. Generally, Hours of Service shall be
credited as provided in Section 2530.200b of the ERISA Regulations. Hours of
Service under (b) above shall be credited under the rules of this section and as
provided in Section 2530.200b-2(b) of those Regulations. Hours of Service shall
be credited to appropriate periods determined under the rules set forth in
Section 2530.200b-2(c) of those Regulations.


-6-

--------------------------------------------------------------------------------


          (h)          Additional Hours. The Administrator may adopt additional
written, uniform, and nondiscriminatory rules that credit more Hours of Service
than those required under the rules set forth in this section.

          (i)          Predecessor Plan. If this plan is required to be treated
as a continuation of the plan of a predecessor employer under Code Section
414(a), an Employee shall be credited with all Hours of Service credited to the
Employee under the predecessor's plan.

          (j)          Equivalency. If an Employee is not paid on an hourly
basis and records of hours worked are not maintained, Hours of Service shall be
credited at the rate of 10 hours per day for each day that the Employee would be
credited with at least one Hour of Service under this section.

2.6          Person.

          "Person" means an individual, committee, proprietorship, partnership,
corporation, trust, estate, association, organization, or similar entity.

2.7          Plan Year.

          "Plan Year" means the 12-month period beginning each January 1.

2.8          Related Employer.

          "Related Employer" means (i) each corporation, other than the
Employer, that is a member of a controlled group of corporations, as defined in
Code Section 414(b), of which the Employer is a member, (ii) each trade or
business, other than the Employer, whether or not incorporated, under common
control of or with the Employer under Code Section 414(c); (iii) each member,
other than the Employer, of an affiliated service group, as defined in Code
Section 414(m), of which the Employer is a member; and (iv) any other entity
required to be aggregated with the Employer by Regulations under Code Section
414(o). An entity shall not be considered a Related Employer for any purpose
under this plan during any period it does not satisfy (i), (ii), (iii), or (iv)
in the preceding sentence.




-7-

--------------------------------------------------------------------------------


2.9          Valuation Date.

          "Valuation Date" means the last day of the Plan Year and any other
date specified as a Valuation Date by the Administrator.

ARTICLE 3

Eligibility to Participate

3.1          Eligibility Requirements.

          The eligibility requirements for participation in this plan are
attainment of age 21 and completion of one Year of Eligibility Service. An
Employee in Covered Employment shall become a Participant ("Participant") on the
first Entry Date following the date the Employee satisfies the eligibility
requirements. An Employee who was a Participant in the ATEK Information
Services, Inc. Retirement Savings Plan on December 31, 1994, shall continue to
participate under the terms of this plan.

          (a)          Employee. "Employee" means an individual who is employed
by the Employer or a Related Employer and who receives compensation for personal
services to the Employer or Related Employer that is subject to withholding for
federal income tax purposes.

          (b)          Entry Date. "Entry Date" means each January 1 and July 1.

          (c)          Year of Eligibility Service. "Year of Eligibility
Service" means completion of at least 1,000 Hours of Service during an
Eligibility Period. A Year of Eligibility Service is credited only at the end of
the Eligibility Period.

          An Employee who is credited with at least 1,000 Hours of Service in
both the initial Eligibility Period and the second Eligibility Period (the Plan
Year beginning during the initial Eligibility Period) shall be credited with two
Years of Eligibility Service.

          (d)          Eligibility Period. The initial "Eligibility Period"
means the 12-month period beginning on the date the Employee first has an Hour
of Service. For an Employee who has a Break in Service due to termination of
employment before completing the eligibility requirements, the initial
Eligibility Period begins on the date the Employee has an Hour of Service due to
reemployment. The second "Eligibility Period" means the Plan Year beginning
within the initial Eligibility Period. Each later Eligibility Period shall
coincide with each later Plan Year.


-8-

--------------------------------------------------------------------------------


          (e)          Breaks in Service. Breaks in Service under this article
shall be determined on the basis of Eligibility Periods.

3.2          Requirement of Covered Employment.

          If an eligible Employee is not employed in Covered Employment on the
applicable Entry Date and the Employee's Years of Eligibility Service are not
canceled under Section 3.3(b), the Employee shall become a Participant on the
first subsequent day on which the Employee has an Hour of Service in Covered
Employment.

          "Covered Employment" means all employment with the Employer except
employment with a Related Employer that has not adopted this plan, employment as
a Leased Employee, employment in a unit of employees covered by a collective
bargaining agreement under which the Employer has engaged in good faith
negotiations about retirement benefits, or employment as a nonresident alien
receiving no earned income from sources within the United States.

3.3          Participation Rules.

          (a)          Termination of Participation. Participation shall
terminate upon the earlier of the date the Participant is not an Employee and
has been paid the full amount due under this plan, the date of the Participant's
death, or the date the Participant's Years of Eligibility Service are canceled
under (b) below.

          (b)          Cancellation of Years of Eligibility Service. An
Employee's Years of Eligibility Service shall be canceled if the Employee's
vested percentage is zero and the Employee has at least five consecutive Breaks
in Service.

          (c)          Resumption of Participation. If an Employee's Years of
Eligibility Service are canceled under (b) above, the Employee must satisfy the
eligibility requirements of Section 3.1 again to participate or to resume
participation in this plan. If the Years of Eligibility Service of a former
Participant are not canceled, the former Participant shall resume participation
immediately upon completion of an Hour of Service in Covered Employment.

3.4          Leased Employee.

          "Leased Employee" means an individual described in and required to be
treated as an Employee under Code Sections 414(n) and 414(o) and Regulations.


-9-

--------------------------------------------------------------------------------


For purposes of this definition, the Employer or any Related Employer for whom a
Leased Employee performs services is referred to as the recipient.

          A Leased Employee under Code Section 414(n) is an individual who is
not an Employee (except by reason of this definition) but who performs services
for the recipient of a type historically performed by employees in the
recipient's business field, pursuant to an agreement between the recipient and a
leasing organization, on a full-time basis for at least a one-year period.

          (a)          One-Year Period. For purposes of this definition, a
one-year period is the individual's initial 12-month period of performing
services for the recipient or any Plan Year beginning during or after that
initial 12-month period.

          (b)          Full-Time Basis. An individual is considered to be
employed on a full-time basis if the individual completes the lesser of 1,500
Hours of Service or 75% of the median number of Hours of Service credited to
Employees who perform similar services for the recipient. If no Employees
perform similar services during the current period, the median shall be based on
the performance of similar services by Employees during a prior Plan Year. An
individual is not considered employed on a full-time basis unless the individual
completes at least 1,000 Hours of Service.

          (c)          Conditions. A Leased Employee shall be treated as an
Employee unless:

                    (i)          20% of Non-Highly Compensated Work Force.
Leased Employees do not constitute more than 20% of the recipient's non-highly
compensated work force, and

                    (ii)          Covered by Plan Described in Code Section
414(n). The Leased Employee is covered by a money purchase pension plan
described in Code Section 414(n) with a nonintegrated employer contribution rate
of at least 10% of HCE Compensation, immediate participation, and full and
immediate vesting. Immediate participation shall not be required for a Leased
Employee who received less than $1,000 in compensation from the leasing
organization in each Plan Year during the four-year period ending with the
current Plan Year.

          A Leased Employee includes a leased owner or a leased manager
determined to be a Leased Employee under Code Section 414(o) and the
Regulations.







-10-

--------------------------------------------------------------------------------


ARTICLE 4

Contributions, Rollovers,
and Transfers to Plan

4.1          Contributions.

          The following contributions are permitted or required for a Plan Year.

          (a)          Elective Contributions. A Participant shall determine
whether to have an Elective Contribution made for the Participant and the amount
of the Elective Contribution.

          (b)          Discretionary Employer Contributions. The Employer shall
determine the amount of the following discretionary contributions for each Plan
Year:

                    (i)          Nonelective Contribution. A Nonelective
Contribution;

                    (ii)          Qualified Matching Contribution. A Qualified
Matching Contribution;

                    (iii)          ESOP Contribution. An ESOP Contribution; and

                    (iv)          Profit-Sharing Contribution. A Profit-Sharing
Contribution.

          The Employer may determine that no discretionary contribution will be
made for a Plan Year. A decision by the Employer to make a discretionary
contribution is not a commitment or obligation to make any type of contribution
for a subsequent Plan Year.

          (c)          Restoration of Forfeiture. When restoration of a
forfeiture is required under Article 6 and current forfeitures and trust
earnings applied for that purpose are insufficient, the Employer shall
contribute the necessary additional amount.

4.2          Elective Contributions.

          A Participant may elect to reduce the Participant's Compensation by
pretax pay-roll deductions. The amount shall be a fixed dollar amount or in a
percentage, not less than 1% nor more than 15%. The Employer shall contribute a
corresponding


-11-

--------------------------------------------------------------------------------


amount to the trust on behalf of the Participant. Employer Contributions
corresponding to a Participant's pretax payroll deductions are "Elective
Contributions."

          (a)          Payroll Deductions. The Administrator shall adopt rules
for payroll deductions and shall specify any applicable minimum or maximum rates
or amounts. Absent specific rules, any election to authorize, modify, suspend,
or resume payroll deductions shall be in writing and signed by the Participant
and shall be subject to the following:

                    (i)          Timing. The election shall be made within a
reasonable time before the election is to be effective.

                    (ii)          When Effective. A Participant may make a new
election or change a prior election as of the first day of any calendar quarter.
The election shall continue in effect until modified or suspended. A Participant
may suspend payroll deductions at any time. The election shall be effective for
the first administratively feasible payroll period following the election.

          (b)          Limits on Elective Contributions. Elective Contributions
are subject to the following limits:

                    (i)          Elective Deferral Limit. A Participant's
Elective Deferrals for a calendar year shall not exceed the Elective Deferral
Limit .

                              (A)          Amount of Limit. "Elective Deferral
Limit" means $7,000 (the dollar amount under Code Section 402(g)), adjusted
under Code Section 415(d) as of the beginning of the calendar year. The limit
shall be reduced when required by the hardship withdrawal provisions of Article
7.

                              (B)          Elective Deferrals. "Elective
Deferrals" means the Elective Contributions made for the Participant and any
other portion of the Participant's income deferred and excluded from current
taxation under Code Sections 402(e)(3) (a cash or deferred 401(k) profit-sharing
plan); 402(h) (a simplified employee pension plan); or 403(b) (a tax-sheltered
annuity). In applying the limit, all of the Participant's Elective Deferrals for
the calendar year shall be aggregated.

                    (ii)          ADP Limit. "ADP Limit" means the maximum ADP
for Highly Compensated Employees determined as follows:

                              (A)          Amount of Limit. For Plan Years
beginning after December 31, 1986, the ADP for Highly Compensated Employees for
each Plan Year shall not exceed the greater of:


-12-

--------------------------------------------------------------------------------


                                        (1)          125% Limit. 125% of the ADP
for all Participants who are not Highly Compensated Employees, or

                                        (2)          200%/2% Limit. 200% of the
ADP for all Participants who are not Highly Compensated Employees or, if less,
the ADP for all Participants who are not Highly Compensated Employees plus two
percentage points.

                              (B)          ADP. "ADP" means the average of the
Deferral Percentages determined by dividing the sum of all Deferral Percentages
of all eligible Participants in the applicable group by the number of eligible
Participants in that group. An eligible Participant is a Participant who is
directly or indirectly eligible to make or receive an allocation of an ADP
Contribution.

                              (C)          Deferral Percentage. "Deferral
Percentage" means a percentage determined by dividing the Participant's ADP
Contributions for the Plan Year by the Participant's ADP Compensation. If ADP
Contributions are not made for the Participant, the Participant's Deferral
Percentage is zero.

                              (D)          ADP Contributions. "ADP
Contributions" means the sum of the following for the Plan Year:

                                        (1)          Elective Contributions.
Elective Contributions made for the Participant; and

                                        (2)          Other Contributions Treated
As Elective Contributions. Qualified Matching and Nonelective Contributions
treated as Elective Contributions for a Plan Year to the extent permitted under
Regulations Section 1.401(k)(1)(b)(5).

                              (E)          ADP Compensation. "ADP Compensation"
means the Employee's compensation for the Plan Year as defined in Code Section
414(s) and Regulations. ADP Compensation is determined only for the portion of
the Plan Year that the Employee is a Participant employed in Covered Employment.
ADP Compensation shall not exceed the Annual Compensation Limit, adjusted and
applied as specified in Section 5.2(a)(iii)(B).

                              (F)          Aggregation With Other Plans. This
plan and any plan aggregated with this plan under the plan aggregation rules of
Section 4.5 shall be treated as a single plan for testing compliance with the
ADP Limit.


-13-

--------------------------------------------------------------------------------


                              (G)          Additional Rules. In determining
compliance with the ADP Limit, the testing coordination, plan aggregation,
family aggregation, correction, and other rules in Section 4.5 apply.

          (c)          Prevention of Excess Deferrals and Excess Contributions.
If the Administrator determines that the Elective Deferral Limit or the ADP
Limit may be exceeded, the Administrator may reduce or suspend Elective
Contributions for individual Highly Compensated Employees as necessary.

          (d)          Correction of Excess Deferral and Excess Contribution.

                    (i)          Excess Deferral. Upon written notification, an
Excess Deferral, plus attributable income or loss, shall be distributed to the
Participant.

                              (A)          Definition. "Excess Deferral" means a
Participant's Elective Deferrals that exceed the Elective Deferral Limit.

                              (B)          Written Notification. If the Excess
Deferral for a Participant occurs within one or more plans of the Employer and
any Related Employer, the Employer must notify the Trustee of the amount of the
Excess Deferral to be distributed from this plan. If the Excess Deferral for a
Participant occurs under this plan and one or more plans of unrelated employers,
the Participant must notify the Administrator of the amount of the Excess
Deferral to be distributed from this plan. The notification should be given no
later than February 15 following the calendar year for which the Excess Deferral
was contributed. The notification must specify the amount of Excess Deferral to
be distributed and contain an acknowledgment that the amount to be distributed
exceeds the Elective Deferral Limit.

                              (C)          Time of Distribution. If the written
notification is timely, the distribution shall be made by April 15 following
receipt of the request. If not, any Excess Deferral shall be retained in this
plan and distributed under Article 7.

                              (D)          Application to ADP Limit. An amount
distributed to a Highly Compensated Employee to correct an Excess Deferral
(whether it occurs under plans of unrelated employers or under a plan or plans
of the Employer and any Related Employer) shall be included in determining
compliance with the ADP Limit as if not distributed. An amount distributed to a
Participant who is not a Highly Compensated Employee to correct an Excess
Deferral that occurs within one or more plans of the Employer and any Related
Employer shall not be included in determining compliance with the ADP Limit.


-14-

--------------------------------------------------------------------------------


                    (ii)          Excess Contribution. An Excess Contribution,
plus any attributable income or loss, shall be deducted from each affected
Participant's Elective Contributions Account, Qualified Matching Contributions
Account, and Nonelective Contributions Account.

                              (A)          Definition. "Excess Contribution"
means the ADP Contributions of Highly Compensated Employees that cause the ADP
to exceed the ADP Limit, reduced by the amount of any Excess Deferral
distributed under (d)(i) above.

                              (B)          Method. Correction of the Excess
Contribution first shall be made by deducting the Participant's Elective
Contributions that are not eligible to be matched. If further deduction is
necessary, it shall be applied proportionately to the Participant's remaining
Elective Contributions and Qualified Matching Contributions. Finally, if
necessary because the Participant's Elective Contributions and Qualified
Matching Contributions have been exhausted, any remaining Excess Contribution
shall be deducted from the Participant's Nonelective Contributions.

                              Elective Contributions and Nonelective
Contributions deducted to correct an Excess Contribution shall be distributed to
the Participant. Qualified Matching Contributions deducted to correct an Excess
Contribution shall be treated as a forfeiture as of the date of deduction.

4.3          Nonelective Contribution.

          The Employer may make a Nonelective Contribution for a Plan Year
("Nonelective Contribution") for any or all Participants. The Employer shall
determine whether the Nonelective Contribution for a Plan Year shall be
contributed for all Participants or only for a nondiscriminatory group of
Participants. The Employer may specify a minimum or maximum amount to be
contributed for each eligible Participant.

4.4          Qualified Matching Contribution.

          The Employer may make a Qualified Matching Contribution for all or any
part of a Plan Year for each Participant credited with Elective Contributions
for the applicable portion of the Plan Year ("Qualified Matching Contribution").
The amount of the Qualified Matching Contribution for each eligible Participant
may be based on the Participant's Elective Contributions made during the entire
Plan Year or, if specified by the Employer, each segment of the Plan Year such
as each payroll period or each quarterly period. Qualified Matching
Contributions shall not be based on Elective


-15-

--------------------------------------------------------------------------------


Contributions that are Excess Deferrals or Excess Contributions. The Employer
may specify a minimum or maximum amount to be contributed for each eligible
Participant. The Employer shall determine whether the Qualified Matching
Contribution for any part of the Plan Year shall be contributed for all
Participants or only for a nondiscriminatory group of Participants.

          The amount of the Qualified Matching Contribution shall be 25% of the
Elective Contributions made for each eligible Participant up to a maximum
Qualified Matching Contribution of 1 1/4% of the Participating Compensation for
each eligible Participant for the Plan Year. The Employer shall have the right
to change the level of the Qualified Matching Contribution at any time for all
or any part of a Plan Year.

4.5          Additional 401(k) Rules.

          The following additional rules apply to the contributions subject to
the Elective Deferral and ADP Limits:

          (a)          Deadline for Inclusion in Tests. To be included for
testing compliance with the ADP Limit for a Plan Year, contributions must be
paid to the trust by the end of the twelfth month after the end of that Plan
Year and must be allocated to the Participant's accounts as of a date during the
Plan Year.

          (b)          Plan Aggregation Rules.

                    (i)          HCE Required Aggregation. Unless prohibited by
the Regulations, if the same Highly Compensated Employee is eligible to
participate in two or more plans of the Employer or a Related Employer, the
plans shall be treated as a single plan for determining compliance with the ADP
Limit. If the plans have different plan years, they shall be treated as a single
plan with respect to the plan years ending within the same calendar year.

                    (ii)          Required Aggregation. If this plan and any
other qualified retirement plan of the Employer or a Related Employer are
required to be treated as a single plan for compliance with Code Section 410(b)
(other than Code Section 410(b)(2)(A)(ii)), compliance with the ADP Limit shall
be determined as if the plans were a single plan.

                    (iii)          Permissive Aggregation. If this plan and any
other qualified retirement plan of the Employer or a Related Employer are
treated as a single plan when permitted but not required by Code Section 410(b)
and Regulations, the aggregated plans must comply with the ADP Limit and must
also meet the


-16-

--------------------------------------------------------------------------------


requirements of Code Sections 401 (a)(4) and 410(b) as if the plans were a
single plan. For Plan Years beginning after December 31, 1989, plans may be
aggregated permissively only if they have the same plan year.

                    (iv)          Prohibited Aggregation. Plans that may be
aggregated under Code Section 410(b) but are not actually aggregated for a Plan
Year for purposes of Code Section 410(b) (other than Code Section
410(b)(2)(A)(ii)) may not be aggregated for purposes of compliance with the ADP
Limit.

          (c)          Family Aggregation. Family members aggregated under
Section 2.4(c)(iii) shall be treated as a single fictitious Highly Compensated
Employee for testing compliance with the ADP Limit. The Deferral Percentage for
the fictitious Highly Compensated Employee shall be the amount determined by
combining the ADP Contributions and combining the ADP Compensation of all family
group members. The fictitious Highly Compensated Employee shall represent the
entire family group in the ADP test and none of the individual family members or
their respective Deferral Percentages shall be separately included in the tests.

          (d)          Order of Correction.

                    (i)          Order. Excess Contributions shall be corrected
by reducing the Deferral Percentages of Highly Compensated Employees, beginning
with those at the highest Deferral Percentage, to the next lower Deferral
Percentage level for Highly Compensated Employees or, if greater, a percentage
that results in compliance with the ADP Limit. If further reduction is required
to satisfy the ADP Limit, the amount of correction shall be determined by
continuing the process until the ADP Limit is not exceeded. The amount by which
the Deferral Percentage is reduced shall be deducted from each affected Highly
Compensated Employee as specified in Section 4.2(d).

                    (ii)          Family Aggregation Group. The amount of Excess
Contributions attributable to the fictitious Highly Compensated Employee shall
be allocated among the members of the family aggregation group in proportion to
the ADP Contributions combined to determine the Deferral Percentage of the
fictitious Highly Compensated Employee.

          (e)          Attributable Income or Loss. Any deduction from a
Participant's account to correct or in conjunction with correction of an Excess
Deferral or Excess Contribution shall include the attributable income or loss
for the applicable period and for the period between the last day of the
applicable period and the date of distribution. The applicable period for an
Excess Deferral is the calendar year. The applicable period for an Excess
Contribution is the Plan Year.


-17-

--------------------------------------------------------------------------------


                    (i)          Method of Determination, The Employer may
determine the attributable income or loss for the applicable period and for the
period between the last day of the applicable period and the date of
distribution using any reasonable method that does not result in discrimination
under Code Section 401(a)(4). The method must be used consistently for all
Participants and for all corrective distributions for the Plan Year and must be
the method used for allocating earnings or losses to the Participants' accounts
for that year.

                    (ii)          Alternative Method of Determination. If the
attributable income or loss is not determined under (i) above, the income or
loss shall be determined by multiplying the income or loss attributable to the
account from which the correcting deduction is made for the applicable period
for which the excess is determined by a fraction. The numerator of the fraction
is the excess amount. The denominator is the balance in the account as of the
first day of the applicable period, plus contributions allocated as of the last
day of the period.

                    In addition, income credited for the period between the last
day of the applicable period and the date of distribution shall be equal to 10%
of the income determined under the preceding paragraph multiplied by the number
of full months between the last day of the applicable period and the date of
distribution. A month shall be considered a full month if the payment is made
after the 15th day of that month.

          (f)          Ordering of Excess Amounts. Excess Deferrals shall be
determined and corrected before Excess Contributions.

          (g)          Allocation of Correction Among Multiple Plans. If the
Employer maintains another plan that must be aggregated with this plan for
testing compliance with the ADP Limit, the Employer shall specify the plan from
which corrections are to be made.

          (h)          Deadline for Correction. To correct an Excess
Contribution, a distribution shall be made not later than the last day of the
Plan Year after the Plan Year for which the excess was contributed.

          (i)          Taxation of Distribution.

                    (i)          Excess Deferral. The Excess Deferral is
included in the Participant's income for the calendar year for which
contributed. The attributable income or loss is included for the calendar year
of distribution.


-18-

--------------------------------------------------------------------------------


                    (ii)          Excess Contribution. If made within the
two-and-one-half-month period after the end of the Plan Year for which the
excess was contributed, an amount distributed to correct an Excess Contribution
shall be included in the Participant's income for the calendar year for which it
was contributed. A later distribution to correct an Excess Contribution shall be
included in the Participant's income for the calendar year in which it is
distributed.

          (j)          Penalties. Distribution of an Excess Deferral or an
Excess Contribution does not subject the Participant to the 10% penalty on an
early withdrawal under Code Section 72(t). The Employer shall be liable for a
10% excise tax under Code Section 4979 on the Excess Contributions distributed
after the two-and-one-half-month period following the end of the Plan Year for
which they were contributed.

          (k)          Calendar Year/Taxable Year. The term calendar year with
reference to an individual means the taxable year for any individual whose
taxable year is not the calendar year.

4.6          ESOP Contribution.

          The Employer may make an "ESOP Contribution" for a Plan Year on behalf
of all eligible Employees. Subject to the restrictions of this plan, the ESOP
Contribution shall be sufficient to meet the Current Obligations of this plan to
the extent the Current Obligations are not paid with cash dividends. To the
extent the ESOP Contribution is made in cash, the ESOP Contribution shall be
used to repay an Exempt Loan used to purchase Employer Stock for this plan. An
ESOP Contribution is not subject to the ADP Limit.

          "Current Obligations" means trust financial obligations arising from
an Exempt Loan to the trust, and payable in cash within one year from the date
an Employer Contribution is due.

4.7          Profit-Sharing Contribution.

          The Employer may, but shall not be required to, make a Profit-Sharing
Contribution for a Plan Year. A "Profit-Sharing Contribution" is an Employer
Contribution made at the discretion of the Employer that is not subject to the
ADP Limit.


-19-

--------------------------------------------------------------------------------


4.8          Limits on Employer Contributions.

          Employer Contributions are subject to the following limits:

          (a)          Deduction. Employer Contributions for a Plan Year shall
not exceed the amount allowable as a deduction under Code Section 404. The
deduction generally may not exceed 15% of the Section 415 Compensation of all
Participants. If there are unused deductible amounts from taxable years
beginning before January 1, 1987, the contribution may be increased but shall
not exceed the lesser of 15% of the Section 415 Compensation of all Participants
plus the unused deductible amount or 25% of the Section 415 Compensation of all
Participants. A nondeductible contribution may be subject to a 10% excise tax.

          (b)          Annual Additions. Employer Contributions are subject to
the limit on Annual Additions stated in Article 5.

4.9          Return of Employer Contributions.

          (a)          Mistake of Fact. Part or all of any Employer Contribution
made by mistake of fact shall be returned to the Employer, upon demand, within
one year after payment of the contribution.

          (b)          Nondeductibility. Each Employer Contribution is
conditioned on its deductibility under Code Section 404. A nondeductible
Employer Contribution shall be returned to the Employer, upon demand, before the
due date for the Employers federal income tax return for the taxable year for
which the contribution was made. The portion of the contribution to be returned
shall not exceed the amount determined to be nondeductible.

          (c)          Amount. The amount that may be returned shall be
determined as of the Valuation Date coinciding with or most recently preceding
the date of repayment. The amount shall be the excess of the amount contributed
over the amount that is deductible or the amount that would have been deductible
if the mistake of fact had not occurred. Earnings attributable to the excess
amount shall not be returned. Losses attributable to the excess amount shall
reduce the amount returned. The amount returned shall not reduce a Participant's
account to less than the account balance would have been on the applicable
Valuation Date had the excess amount not been contributed.


-20-

--------------------------------------------------------------------------------


4.10          Reduction of Employer Contribution for Leased Employees.

          If a Leased Employee becomes a Participant in this plan, any Employer
Contribution which would be made for and allocated to the Leased Employee (other
than an Elective Contribution) shall be reduced by any contribution made by the
leasing organization for the Participant to a qualified retirement plan for
services performed by the Leased Employee for the Employer.

4.11          Timing of Contributions.

          Any Employer Contribution (other than an Elective Contribution) shall
be paid to the Trustee on or before the date prescribed by law (including
extensions) for filing the Employer's federal income tax return for the taxable
year. The Employer also shall identify the type and amount of each contribution
for a Plan Year by written communication to the Trustee on or before the date
final allocations are performed under Article 5. If property other than cash is
contributed, the property shall be valued at fair market value at the time of
contribution. Any amount withheld from a Participant's Compensation for
contribution to this plan shall be paid to the Trustee as soon as
administratively feasible after the amounts are withheld from Participants'
Compensation and not later than the time described above for filing the
Employer's federal income tax return.

4.12          Rollovers and Direct Transfers.

          The Trustee may accept, administer, and distribute an amount that is
either a rollover or a direct transfer from another qualified retirement plan.

          (a)          Permitted Transfer. The transfer must be either

                    (i)          Direct Transfer. A direct plan-to-plan transfer
of funds held under another qualified retirement plan or trust for a Participant
that is not a qualifying rollover, or

                    (ii)          Qualifying Rollover. A rollover amount within
the meaning of Code Sections 402(a)(5) or 408(d)(3) that the Participant
certifies in writing is a qualifying rollover.

          (b)          Return of Improper Rollover. If a rollover amount is
determined not to be a qualifying rollover or constitutes a prohibited transfer,
the amount, plus any earnings and minus any losses, shall be distributed to the
Participant immediately.


-21-

--------------------------------------------------------------------------------


4.13          Multiple Adopting Employer Rules.

          (a)          Allocation Among Participating Employers. The Employer
Contribution shall be allocated among the Employers adopting this plan based on
the level of ESOP Contributions, Profit-Sharing Contributions, or Qualified
Matching Contributions and in proportion to the Participating Compensation and
Elective Contributions of the Participants employed by each adopting Employer
during the Plan Year for which the contributions are made.

          (b)          Contribution for Member of Affiliated Group of
Corporations. If this plan is adopted by more than one corporation and the
adopting corporations comprise an affiliated group of corporations, a member or
members of the adopting group of corporations may make and deduct contributions,
as permitted under Code Section 404, for and on behalf of an adopting member
corporation which is unable to or prevented from making a contribution as
permitted in Code Section 404.

ARTICLE 5

Allocations

5.1          Accounts.

          The Administrator shall maintain the necessary number of accounts for
each Participant. The Administrator shall maintain the accounts described in (a)
below:

          (a)          Specific Accounts.

                    (i)          ESOP Account. "ESOP Account" means a separate
account for a Participant that is credited with shares of Employer Stock. The
ESOP Account shall consist of subaccounts known as Employer Stock Accounts and,
if applicable, Other Investments Accounts.

                              (A)          Employer Stock Account. "Employer
Stock Account" means the portion of a Participant's ESOP Account that is
credited with shares of Employer Stock. There shall be a separate Employer Stock
Account for Employer Stock purchased with each Exempt Loan, and a separate
Employer Stock Account for Employer Stock purchased by the trust without an
Exempt Loan. An Employer Stock Account shall include stock dividends paid on
Employer Stock allocated to such account and Employer Stock purchased with cash
dividends to the extent those dividends were not used to repay an Exempt Loan or
distributed to Participants.


-22-

--------------------------------------------------------------------------------


                              (B)          Other Investments Account. "Other
Investments Account" means the portion of a Participant's ESOP Account credited
with cash or the Participant's share of the net income (or loss) on investments
of a permanent nature. An Other Investments Account shall not be required to be
maintained unless, and until, investments of a permanent nature, other than
Employer Stock, are held in a Participant's ESOP Account.

                              (C)          Employer Stock. "Employer Stock"
means Employer securities within the meaning of Code Section 409(l).

                    (ii)          Elective Contributions Account. "Elective
Contributions Account" means a separate account for a Participant that is
credited with the Elective Contributions made on behalf of the Participant.

                    (iii)          Nonelective Contributions Account.
"Nonelective Contributions Account" means a separate account for a Participant
that is credited with the Nonelective Contributions allocated to the
Participant.

                    (iv)          Qualified Matching Contributions Account.
"Qualified Matching Contributions Account" means a separate account for a
Participant that is credited with the Qualified Matching Contributions allocated
to the Participant.

                    (v)          Profit-Sharing Contributions Account.
"Profit-Sharing Contributions Account" means a separate account for a
Participant that is credited with the Profit-Sharing Contributions allocated to
the Participant.

                    (vi)          Rollover Account. "Rollover Account" means a
separate account for a Participant          who has voluntarily rolled over an
amount to this plan pursuant to Section 4.12(a)(ii).

                    (vii)          Transfer Account. "Transfer Account" means a
separate account for a Participant who involuntarily has had assets directly
transferred to this plan on behalf of the Participant pursuant to Section
4.12(a)(i).

          (b)          Accounting Only. Separate accounts shall be maintained
for accounting purposes only and shall not require segregated investment of
amounts allocated to separate accounts except as specified in Article 9.

          (c)          Consolidation. Separate accounts shall not be required if
(i) the separation is not          necessary for compliance with any requirement
of the Code, ERISA, and Regulations, (ii) the consolidation would not deprive a
Participant of any tax or transfer


-23-

--------------------------------------------------------------------------------


opportunity, and (iii) the accounts are subject to the same vesting schedule or
are fully vested.

5.2          Allocations.

          As of each applicable Valuation Date, the contributions to this plan
and/or Employer Stock released under Section 9.4(i) shall be allocated to each
Participant's accounts as follows:

          (a)          ESOP Contribution.

                    (i)          Eligibility. A Participant shall be eligible
for a share of the ESOP Contribution or Employer Stock allocated as a result of
the ESOP Contribution for each Plan Year in which (A) the Participant is
employed in Covered Employment on the last day of the Plan Year and completes at
least 1,000 Hours of Service, or (B) the Participant's employment terminates on
or after the Participant's Normal Retirement Date or due to death or Total
Disability. Each Participant with an Employer Stock Account at the payment date
for cash dividends (payable with respect to Employer Stock held in the
Participant's accounts) shall be eligible for the allocation of cash dividends
on that Employer Stock.

                    (ii)          Allocation.

                              (A)          Cash Dividends and Cash
Contributions. Subject to (D) below, all cash dividends paid to the trust, plus
earnings, with respect to Employer Stock purchased with an Exempt Loan, may be
used to pay Current Obligations with respect to the Exempt Loan, or to prepay
that Exempt Loan to the extent prepayment would not violate the terms of the
Exempt Loan. If cash dividends are not used to pay or prepay an Exempt Loan, the
cash dividends shall be treated as plan earnings and allocated in the manner
described in (D)(1) below. Subject to (D) below, cash contributions by the
Employer, plus earnings, shall be used to pay Current Obligations or to prepay
an Exempt Loan to the extent prepayment would not violate the terms of the
Exempt Loan. If cash contributions are not used to pay or prepay an Exempt Loan,
they shall be allocated in the manner described in (D)(2) below. Employer Stock
released for allocation under Section 9.4(i) as a result of the payments made on
an Exempt Loan shall be allocated in accordance with (B) below.

                              (B)          Employer Stock. Employer Stock
released under Section 9.4(i) shall be allocated as of the end of the Plan Year
to the applicable account of each Participant as follows:


-24-

--------------------------------------------------------------------------------


                                        (1)          Cash Dividends Value.
First, released Employer Stock with respect to an Exempt Loan which has a Fair
Market Value equal to the cash dividends paid to the trust (and used to pay or
prepay an Exempt Loan) during the Plan Year with respect to Employer Stock
allocated to each Participant's applicable Employer Stock Account shall be
allocated to that Participant's applicable account.

                                        (2)          Proportionate Allocation.
Second, if additional Employer Stock remains to be allocated, released Employer
Stock with respect to an Exempt Loan shall be allocated to each Participant's
applicable Employer Stock Account in the proportion that the Participating
Compensation of each eligible Participant bears to the Participating
Compensation of all eligible Participants.

                                        Special Employer Contribution or
Employer Stock Release. Notwithstanding any provision of this plan to the
contrary, to the extent necessary to meet the required allocation of Employer
Stock under (ii)(B)(1) above, the Employer, in its sole discretion, may
contribute additional Employer Stock or cash to the trust for purposes of
completing such allocation. If sufficient Employer Contributions are not made
for such purpose, then additional shares of Employer Stock shall be released
under Section 9.4(i) for purposes of completing such allocation.

                              (D)          No Exempt Loan. If this plan has no
Exempt Loan with respect to a Participant's Employer Stock Account,

                                        (1)          Cash Dividends. Cash
dividends paid with respect to the Participant's Employer Stock Account shall be
allocated to the Participant's Other Investments Account;

                                        (2)          Cash Contributions. Cash
contributions shall be allocated to eligible Participants' Other Investments
Accounts in the proportion described in (B)(2) above; and

                                        (3)          Employer Stock
Contributions. Contributions in Employer Stock shall be allocated or eligible
Participants' Employer Stock Accounts in the proportion described in (B)(2)
above.

                              (E)          Employer Stock Allocation in Numbers
of Shares. Allocation of Employer Stock and accountings with respect to Employer
Stock Account shall be in numbers of whole and fractional shares.


-25-

--------------------------------------------------------------------------------


                    (iii)          Definitions.

                              (A)          Participating Compensation.
"Participating Compensation" means the Participant's Compensation for services
while a Participant in Covered Employment during the Plan Year.

                              (B)          Compensation. "Compensation" means an
Employee's W-2 wages as provided in Regulations under Code Section 415 plus
Elective Deferrals and any amount that is excluded from gross income pursuant to
Code Section 125.

                                        (1)          Adjusted Annual
Compensation Limit. Compensation for any Plan Year may not exceed the Annual
Compensation Limit. "Annual Compensation Limit" means $150,000 (as adjusted
under Code Section 401(a)(17)(B)).

                                        (2)          Family Aggregation of Most
Highly Compensated. One Annual Compensation Limit shall apply in the aggregate
to each group consisting of a Participant who is either a 5% Owner or a Highly
Compensated Employee among the 10 Highly Compensated Employees paid the most HCE
Compensation and that Participant's Spouse and descendants who have not attained
age 19 before the end of the Plan Year. The maximum amount of Compensation shall
be allocated among the 5% Owner or other Highly Compensated Employee and family
members who are Participants in proportion to each individual's Compensation for
the Plan Year before application of the limit.

          (b)          Elective Contributions. The Elective Contributions made
on behalf of a Participant shall be allocated to the Participant's Elective
Contributions Account.

          (c)          Nonelective Contribution. The Nonelective Contribution
shall be allocated to the Nonelective Contributions Account of each eligible
Participant who would be eligible for a share of the ESOP Contribution. The
Nonelective Contribution shall be allocated in the specific dollar amount
contributed or in the proportion that the Participating Compensation of the
Participant bears to the Participating Compensation of all eligible
Participants, subject to any maximum limit specified by the Employer.

          (d)          Qualified Matching Contribution. The Qualified Matching
Contribution shall be allocated to the Qualified Matching Contributions Account
of each eligible Participant for whom Elective Contributions are made in the
amount determined under Article 4.

          Elective Contributions that are Excess Deferrals or Excess
Contributions shall not be considered in determining the amount of the Qualified
Matching Contribution to be allocated to the Participant for the Plan Year. If a
Qualified Matching


-26-

--------------------------------------------------------------------------------


Contribution is credited to the Participant before an Excess (Deferral or Excess
Contribution is determined for the Plan Year, the portion based on an Excess
Deferral or Excess Contribution shall be deducted, with any attributable income
or loss, and treated as a forfeiture as of the date of the deduction.

          (e)          Profit-Sharing Contribution. The Profit-Sharing
Contribution shall be allocated to the Profit-Sharing Contributions Account of
each eligible Participant who would be eligible for a share of the ESOP
Contribution. The Profit-Sharing Contribution shall be allocated in the
proportion that the Participating Compensation of the Participant bears to the
Participating Compensation of all eligible Participants.

          (f)          Restoration of Forfeiture. If a forfeited amount is
required to be restored under Article 6, that amount shall be allocated to the
account from which the amount was forfeited.

5.3          Stock Dividends on Employer Stock, Stock Splits, Etc.

          Each Participant's Employer Stock Account will be credited with the
Participant's share of Employer Stock (including fractional shares) representing
(i) stock dividends paid on Employer Stock, (ii) a stock split, or (iii) stock
received by the Trustee as a result of a reorganization or other
recapitalization of the Employer. However, stock dividends or other Employer
Stock received with respect to Employer Stock that is encumbered, or held in a
suspense account, pursuant to Section 9.4 shall be added to the encumbrance or
suspense account, and shall be released and allocated as provided in Section 9.4
and Section 5.2.

5.4          Forfeitures.

          Forfeitures shall be allocated first to restore any forfeited amounts
that are required to be restored under Article 6. Any remaining forfeitures
shall be allocated as an additional Employer Contribution.

          (a)          Timing. Forfeitures shall occur as of the dates specified
in Articles 4 and 6. Forfeitures that occur during a Plan Year shall be
allocated as of the end of that Plan Year.

          (b)          Annual Addition Limitation. Any forfeitures that cannot
be allocated under (a) due to the limitation on Annual Additions shall be held
and applied pursuant to Section 5.8.


-27-

--------------------------------------------------------------------------------


          (c)          Investment Experience. Any forfeiture that occurs during
a Plan Year shall not share in the investment experience of the trust for the
period from the preceding Valuation Date through the date as of which the
forfeiture is allocated.

          (d)          Limitation on Allocation. Forfeitures shall not be
allocated to the account of any forfeiting Participant.

5.5          Allocation of Earnings, Losses, and Expenses; Revaluation of
Assets.

          (a)          Earnings, Losses, and Expenses. As soon as
administratively feasible after each Valuation Date, the Trustee shall credit
each Participant's accounts other than Employer Stock Accounts with the
proportion of the net earnings of such accounts and of the net gain from the
disposition of assets of such accounts since the last Valuation Date, as the
balance of each such account bears to the aggregate balances of all such
accounts before allocations of contributions and forfeitures; and shall charge
each such account with any net loss suffered by the trust since the last
Valuation Date, and any expenses paid from the trust since the last Valuation
Date, and any expenses paid from the trust, in the same proportion and manner as
earnings and gains are credited to those accounts. The Administrator may choose
to take into account particular types of contributions after the preceding
Valuation Date on a uniform, nondiscriminatory basis. Interest paid under an
installment contract for the purchase of Employer Stock or on an Exempt Loan
used to purchase Employer Stock shall not be deemed an expense under this
provision. Cash dividends payable with respect to Employer Stock held in a
Participant's account (other than Employer Stock purchased with an Exempt Loan)
shall be allocated to the Participant as specified in Section 5.2.

          (b)          Revaluation of Trust.

                    (i)          Employer Stock. As soon as administratively
feasible after each Valuation Date, the Administrator shall determine Fair
Market Value of the Employer Stock and shall certify to the Trustee the Fair
Market Value. The Trustee shall thereupon adjust its records to reflect Fair
Market Value. Determination of Fair Market Value shall be made in good faith and
in accordance with this plan and with Regulations under ERISA Section 3(18). For
purposes of this provision, Fair Market Value of Employer Stock that is readily
tradeable on an established securities market shall be the daily closing price
for Employer Stock, as reported on a national securities exchange, as of the
last business day coinciding with or immediately preceding the Valuation Date.
Fair Market Value of Employer Stock that is not readily tradeable on an
established securities market shall be determined annually by an independent
appraiser selected by the Administrator, meeting requirements similar to those


-28-

--------------------------------------------------------------------------------


described in Code Section 170(a)(1), in accordance with Code Section 401(a)(28)
and Regulations. The Employer shall cooperate with, and allow access to and
furnish relevant information to, the independent appraiser for purposes of
performing the valuation of Employer Stock.

                    (ii)          Other Accounts. After the allocations
described in (a) above, the Trustee shall revalue, at fair market value, the
assets of the trust other than the Employer Stock held in the Employer Stock
Accounts. The amount in each account other than the Employer Stock Account shall
be adjusted as of the Valuation Date so that the ratio of the adjusted amount in
each such account to the total assets of all such accounts equals the ratio of
the amount in the account before adjustment to the total assets of all such
accounts before adjustment.

          (c)          No Earnings on Distributions. A Participant's accounts
shall not be credited with any interest or earnings for the period between the
last Valuation Date preceding the date of distribution and the date of
distribution.

5.6          Sale or Purchase of Employer Stock.

          Each Participant's Employer Stock Account and Other Investments
Account will be adjusted as of the applicable Valuation Date as follows:

          (a)          Sale of Employer Stock. Each Participant's Employer Stock
Account will be debited with the Participant's share of Employer Stock
(including fractional shares) sold by the trust from that account for any
reason. The proceeds received from the sale shall be credited directly to the
Participant's Other Investments Account. If unallocated Employer Stock is said,
the proceeds, as necessary, shall be used to repay, or prepay, the Exempt Loan
by which such stock was purchased. After payment of the Exempt Loan, if
additional proceeds from the sale of such Employer Stock remain, the proceeds
shall be considered earnings and gains of the trust on ESOP Accounts, and shall
be allocated in the proportion that the Employer Stock in the Participant's
Employer Stock Account with respect to that Exempt Loan bears to the aggregate
Employer Stock in all Participant's Employer Stock Accounts with respect to that
Exempt Loan .

          (b)          Purchase of Employer Stock. If the Trustee purchases
Employer Stock with cash rather than with the proceeds of an Exempt Loan, each
Participants Other Investments Account will be debited with the Participant's
share of the purchase price for Employer Stock purchased by the trust, and the
shares purchased (including fractional shares) shall be credited directly to the
Participant's Employer Stock Account.


-29-

--------------------------------------------------------------------------------


5.7          Limitation on Annual Additions.

          The total Annual Additions for a Participant for any Limitation Year
shall not exceed the lesser of the Percentage Limit or the Defined Contribution
Dollar Limit.

          (a)          Annual Additions. For Limitation Years beginning after
December 31, 1986, "Annual Additions" for a Participant for a Limitation Year
means the sum of:

                    (i)          Employer Contributions and Forfeitures. The
Participant's share of the Employer's contributions and forfeitures;

                    (ii)          After-Tax Employee Contributions. The
Participant's after-tax employee contributions;

                    (iii)          Post-Retirement Medical Benefits Account. For
purposes of the Defined Contribution Dollar Limit and for Limitation Years
beginning after December 31, 1985, amounts allocated to the separate
post-retirement medical benefits account of a Key Employee, as defined in Code
Section 419A(d)(3), under a welfare benefit fund, as defined in Code Section
419(e);

                    (iv)          Individual Medical Benefit Account. For
purposes of the Defined Contribution Dollar Limit, contributions allocated for
Limitation Years beginning after March 31, 1984, to an individual medical
benefit account in a pension or annuity plan, as defined in Code Section
415(l)(2);

                    (v)          Excess Deferrals. For the Limitation Years
during which these amounts were contributed, Excess Deferrals that are not
distributed to a Participant by the first April 15th following the end of the
Participant's taxable year;

                    (vi)          Excess Contributions and Excess Aggregate
Contributions. For the Limitation Years during which these amounts were
contributed, Excess Contributions and excess aggregate contributions whether or
not distributed to a Participant-, and

                    (vii)          Excess Annual Addition Applied. An excess
Annual Addition from the preceding Limitation Year applied to reduce the
Employer Contributions for the current Plan Year.

          (b)          Defined Contribution Dollar Limit. For Limitation Years
beginning after December 31, 1986, "Defined Contribution Dollar Limit" means
$30,000 (or 25% of the defined benefit dollar limit under Code Section
415(b)(1)(A), if greater).


-30-

--------------------------------------------------------------------------------


          (c)          Percentage Limit. "Percentage Limit" means 25% of the
Participant's Section 415 Compensation from the Employer for the Limitation
Year.

          (d)          ESOP Exceptions. If no more than one-third of the Annual
Addition under this plan for a Plan Year is allocated to the accounts of Highly
Compensated Employees, the following special rules shall apply:

                    (i)          Certain Forfeitures Not Annual Additions.
Forfeitures of Employer Stock acquired by this plan with a loan described in
Code Section 404(a)(9)(A) and allocated to a Participant's account shall not be
deemed an Annual Addition.

                    (ii)          Employer Contribution To Pay Interest Not
Annual Addition. The Employer Contribution for a Plan Year deductible under Code
Section 404(a)(9)(B) and not allocated to a Participant's account shall not be
deemed an Annual Addition.

          (e)          Section 415 Compensation. "Section 415 Compensation"
means a Participant's earned income, wages, salaries, and fees for professional
services and other amounts received for personal services actually rendered in
the course of employment with the Employer (including, but not limited to,
commissions paid to salesmen, compensation for services based on a percentage of
profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
reimbursements, and expense allowances) actually paid (or accrued for Limitation
Years beginning before January 1, 1992) and includable in gross income for the
Limitation Year.

                    (i)          Exclusions. Section 415 Compensation excludes:

                              (A)          Contributions. Contributions
(including Elective Deferrals) to a plan of deferred compensation that are not
includable in the Employee's gross income for the taxable year in which
contributed, or contributions under a simplified employee pension plan to the
extent the contributions are deductible by the Employee, or any distributions
from a plan of deferred compensation;

                              (B)          Nonqualified Stock Option. Amounts
realized from the exercise of a nonqualified stock option, or when restricted
stock (or property) held by the Employee either becomes freely transferable or
is no longer subject to substantial risk of forfeiture;

                              (C)          Qualified Stock Option. Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
qualified stock option;

                              (D)          Other Amounts. Other amounts that
received special tax benefits (including any amount that is excluded from gross
income under Code


-31-

--------------------------------------------------------------------------------


Section 125), or contributions made by the Employer (whether or not under a
salary reduction agreement) toward the purchase of an annuity described in Code
Section 403(b) (whether or not the amounts are actually excludable from the
gross income of the Employee); and

                              (E)          Adjusted Annual Compensation Limit.
Amounts in excess of the Annual Compensation Limit.

                    (ii)          Estimation. Until Section 415 Compensation is
actually determinable, the Employer may use a reasonable estimate of Section 415
Compensation. As soon as administratively feasible, actual Section 415
Compensation shall be determined.

          (f)          Limitation Year. "Limitation Year" means the Plan Year.

                    (i)          Change. If the Limitation Year is amended to a
different 12-month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.

                    (ii)          Short Limitation Year. If a short Limitation
Year is created by an amendment, the maximum Annual Addition shall not exceed
the Defined Contribution Dollar Limit multiplied by a fraction. The numerator of
the fraction is the number of months in the short Limitation Year and the
denominator is 12.

          (g)          Related Employer Aggregation. All plans maintained by the
Employer and any Related Employer, all contributions under those plans, and
Section 415 Compensation from the Employer and any Related Employer shall be
aggregated for purposes of applying this section and the remainder of this
article.

5.8          Excess Additions.

          (a)          Before Contribution. If the Annual Additions limitation
will be exceeded for a Participant, the Employer Contribution for the Plan Year
may be reduced before payment to the Trustee to the maximum amount permitted
under Section 5.7.

          (b)          After Contribution. If the Annual Additions limitation
would be exceeded for a Participant as a result of an allocation of forfeitures,
a reasonable error in estimating a Participant's annual Section 415
Compensation, a reasonable error in determining the amount of Elective Deferrals
permissible under the limits of Code Section 415, or other facts and
circumstances permitted by the Commissioner of Internal Revenue, the excess
amount shall be eliminated by.


-32-

--------------------------------------------------------------------------------


                    (i)          Elective Contributions. First, returning the
Participant's Elective Contributions together with attributable earnings for the
Plan Year; and

                    (ii)          Reallocate. Then, reallocating the remaining
excess to the accounts of all other Participants for whom the additional
allocation would not exceed the Annual Additions limitation.

                              (A)          Suspense Account. If reallocation of
the excess would cause ail Participants to exceed the Annual Additions
limitation, the remaining excess shall be held in a suspense account.

                              (B)          Reduce Employer Contribution. The
amount in the suspense account shall be used to reduce an Employer Contribution
for the next Plan Year and shall be allocated before other Annual Additions are
allocated.

                              (C)          Plan Termination. If this plan is
terminated or contributions to this plan are discontinued while there is a
suspense account, the allocation shall be made as of the end of the next Plan
Year or, if earlier, as of the date of termination or discontinuance.

                              (D)          No Investment Experience. No
investment experience shall be allocated to a suspense account.

          (c)          No Distribution. Excess Annual Additions held in a
suspense account may not be distributed to Participants or former Participants.

5.9          Limitation on Total Retirement Benefits.

          If a Participant is, or was, a Participant in both a defined
contribution plan and a defined benefit plan maintained by the Employer or a
Related Employer, the sum of the Participant's Defined Contribution Plan
Fraction and Defined Benefit Plan Fraction may not exceed 1.0 in a Limitation
Year.

          (a)          Defined Contribution Plan Fraction. "Defined Contribution
Plan Fraction" means a fraction. The numerator of the fraction is the sum of the
Annual Additions to the Participant's account under all defined contribution
plans (whether or not terminated) maintained by the Employer or a Related
Employer for the current and all prior Limitation Years, and the denominator is
the sum of the lesser of the following amounts determined for the Limitation
Year and each prior Limitation Year of service with the Employer or a Related
Employer: (i) 125% of the Defined Contribution Dollar


-33-

--------------------------------------------------------------------------------


Limit in effect for each Limitation Year, or (ii) 35% of the Participant's
Section 415 Compensation.

          If the Participant was a participant as of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
contribution plans maintained by the Employer or a Related Employer that were in
existence on May 6, 1986, the numerator of the fraction will be adjusted if the
sum of the fraction and the Defined Benefit Plan Fraction would otherwise exceed
1.0 under the terms of this plan. Under the adjustment, an amount equal to the
product of (i) the excess of the sum of the fractions over 1.0 times (ii) the
denominator of this fraction, will be permanently subtracted from the numerator
of this fraction. The adjustment is calculated using the fractions as they would
be computed as of the end of the last Limitation Year beginning before January
1, 1987, and disregarding any change in the terms and conditions of the plan
made after May 5, 1986, but using the Code Section 415 limitations applicable to
the first Limitation Year beginning on or after January 1, 1987.

          (b)          Defined Benefit Plan Fraction. "Defined Benefit Plan
Fraction" means a fraction. The numerator-of the fraction is the sum of the
Participant's Projected Annual Benefits under all defined benefit plans (whether
or not terminated) maintained by the Employer or a Related Employer, and the
denominator is the lesser of 125% of the Defined Benefit Dollar Limit in effect
for the Limitation Year or 140% of the average of the Participant's Section 415
Compensation for the three consecutive calendar years of plan participation that
produce the highest average.

          If the Participant was a participant as of the first day of the first
Limitation Year beginning after December 31, 1986, in one or more defined
benefit plans maintained by the Employer or a Related Employer that were in
existence on May 6, 1986, the denominator of the fraction will not be less than
125% of the sum of the annual benefits under those defined benefit plans that
the Participant had accrued as of the close of the last Limitation Year
beginning before January 1, 1987, disregarding any change in the terms and
conditions of the plan after May 5, 1986. The preceding sentence applies only if
the defined benefit plans individually and in the aggregate satisfied the
requirements of Section 415 for all Limitation Years beginning before January 1,
1987.

          (i)          Projected Annual Benefit. "Projected Annual Benefit"
means the Participant's annualized accrued benefit at Normal Retirement Date (or
current date, if later) determined as if the Participant continued employment
and the Participant's Compensation for the Limitation Year and all other
relevant factors used to determine such benefit remained constant until Normal
Retirement Date (or current date, if later).


-34-

--------------------------------------------------------------------------------


                    (ii)          Defined Benefit Dollar Limit. "Defined Benefit
Dollar Limit" means the applicable limitation on annual benefits payable at the
social security retirement age, including all adjustments, set forth in Code
Section 415(b)(1)(A) (as adjusted under Code Section 415(d)). As of January 1,
1995, the Defined Benefit Dollar Limit is $120,000.

          (c)          Benefit Accrual Reduction. If, in a Limitation Year, the
sum of the Defined Contribution Plan Fraction and the Defined Benefit Plan
Fraction will exceed 1.0, the rate of benefit accrual under this plan will be
reduced so that the sum of the fractions equals 1.0.

          (d)          Application of Limitations. These limitations shall be
determined with respect to the aggregate benefits and/or contributions under all
plans to which they are applicable with respect to a Participant as provided in
the Regulations under Code Section 415 as in effect at the time the limitation
is applied.

          (e)          Maximum Limitations. These limitations are intended to be
not less than the maximum limitations that apply to a Participant at the time of
application under Code Section 415, ERISA Section 2004, Section 235(g) of the
Tax Equity and Fiscal Responsibility Act of 1982, Section 1106 of the Tax Reform
Act of 1986, any subsequent legislation, and Regulations under the acts,
including all effective dates, transitional rules, and alternate limitations
contained in those acts and Regulations.

          (f)          1982 Transitional Rule. If a Participant was a
participant in at least one defined contribution plan and at least one defined
benefit plan maintained by the Employer or a Related Employer that was in
existence on July 1, 1982, the numerator of the Defined Contribution Plan
Fraction will be adjusted if the sum of the Defined Contribution Plan Fraction
and the Defined Benefit Plan Fraction would otherwise exceed 1.0 under this
section. Under this adjustment, an amount equal to the product of (i) the excess
of the sum of the fractions over 1.0 multiplied by (ii) the denominator of the
Defined Contribution Plan Fraction will be permanently subtracted from the
numerator of the fraction. This adjustment is calculated using the fractions as
they would be computed as of the end of the last Limitation Year beginning
before January 1, 1983, and, if necessary, January 1, 1984, if the sum of the
fractions exceeds 1.0 due to accruals or Annual Additions that were made before
the limitations of this section became effective for any qualified retirement
plans of the Employer or a Related Employer, in existence on July 1, 1982.

          (g)          Reduction of Limits. If this plan is determined to be a
Super Top-Heavy Plan for a Plan Year, or at the election of the Employer, the
words "125% of' shall be deleted from each place they appear in (a) and (b)
above.


-35-

--------------------------------------------------------------------------------


ARTICLE 6

Determination of Vested Percentage

6.1          Year of Vesting Service.

          An Employee shall be credited with a "Year of Vesting Service" for
each Vesting Period in which the Employee completes at least 1,000 Hours of
Service, including Vesting Periods before the Employee became a Participant and
Vesting Periods before the original effective date of this plan.

          The "Vesting Period" for determining Years of Vesting Service and the
existence of Breaks in Service under this article shall be the Plan Year.

6.2          Vested Percentage.

          (a)          100% Vesting. A Participant's vested percentage with
respect to the Participant's Elective Contributions Account, Nonelective
Contributions Account, Quali fied Matching Contributions Account, Rollover
Account, and Transfer Account shall be 100%.

          (b)          Vesting Schedule. A Participant's vested percentage with
respect to the Participant's ESOP Account and Profit-Sharing Contributions
Account shall be determined as follows:

 

Years of Vesting Service

Vested Percentage

 

 

 

 

 

 

Less than 3 years

-0-          

 

 

3 years

20%          

 

 

4 years

40%          

 

 

5 years

60%          

 

 

6 years

80%          

 

 

7 years or more

100%          

 

          (c)          Normal Retirement Date, Death, or Disability. A
Participant's vested percentage with respect to all of the Participant's
accounts shall be 100% upon the earlier of the Participant's Normal Retirement
Date or the date the Participant's employment terminates due to death or Total
Disability.


-36-

--------------------------------------------------------------------------------


6.3          Cashout.

          (a)          Partial Vesting. If a Participant's employment terminates
and the Participant's entire Vested Account Balance is distributed before the
last day of the second Plan Year after the Plan Year during which the
Participant's employment terminated, any nonvested amount shall be forfeited as
of the date of distribution.

          If the Participant is reemployed by the Employer or a Related Employer
before the Participant has five consecutive Breaks in Service and repays the
entire amount distributed before the earlier of five years after the date the
Participant is reemployed or the date the Participant has five consecutive
Breaks in Service, the forfeited amount shall be restored to the Participant's
account as of the date of repayment.

          (b)          Zero Vesting. If a Participant's employment terminates
and the Participant's vested percentage under Section 6.2(b) is zero, any
nonvested amount shall be forfeited as of the date that the Participant's
employment terminates. If the former Participant is reemployed by the Employer
or a Related Employer before the Participant has five consecutive Breaks in
Service, the forfeited amount shall be restored as of the date the Participant
is reemployed.

6.4          Five Breaks in Service.

          (a)          Cancellation of Vesting Service. If an Employee whose
vested percentage under Section 6.2(b) is zero has five consecutive Breaks in
Service, the Participant's Years of Vesting Service credited before the Breaks
in Service shall be permanently canceled.

          (b)          Forfeiture of Nonvested Amount. Unless previously
forfeited, a Participant's nonvested amount shall be permanently forfeited as of
the end of the Vesting Period that includes the Participant's fifth consecutive
Break in Service.

6.5          Death After Termination/Lost Recipient.

          (a)          Death After Termination. If a Participant whose vested
percentage under Section 6.2(b) is not 100% dies after termination of employment
but before the Participant has five consecutive Breaks in Service, the remaining
Vested Account Balance shall be distributed pursuant to Article 7. Any nonvested
amount that was not forfeited previously shall be forfeited as of the date of
the Participant's death.


-37-

--------------------------------------------------------------------------------


          (b)          Lost Recipient. If a Person entitled to a payment cannot
be located, the Participant's account shall be forfeited as of the date the
Administrator certifies to the Trustee that the Person cannot be located. The
Participant's Vested Account Balance shall be restored to the Participant's
account if the Person entitled to the payment submits a written election of
method of payment.

6.6          Vested Account Balance and Nonvested Amount.

          (a)          Vested Amount. "Vested Account Balance" as of the date of
determination means the sum of (i) the balances in the Participant's accounts
listed under Section 6.2(b) multiplied by the Participant's vested percentage
and (ii) the balances in the Participant's accounts listed under Section 6.2(a).

          (b)          Nonvested Amount. The remainder shall be the
Participant's nonvested amount.

          (c)          Partial Distribution of Vested Account Balance. If part
of the Participant's Vested Account Balance is distributed or reduced for any
reason before the Participant's vested percentage is 100%, the remaining amount
in the affected account shall be maintained in a separate account. The
Participant's vested amount with respect to the separate account is equal to
P(AB + (R x D)) - (R x D), where P is the Participant's vested percentage; AB is
the separate account balance, after allocations and revaluation, as of the end
of the most recent Plan Year; D is the amount of the distribution; and R is a
fraction. The numerator of the fraction is AB, and the denominator is the
separate account balance remaining immediately after the distribution. If a
separate account is maintained, it shall be merged into the Participant's
regular account at the end of the Plan Year in which the Participant's vested
percentage under Section 6.2(b) becomes 100%.

ARTICLE 7

Distributions

7.1          Distributive Events.

          The following events shall permit distribution.

          (a)          Normal Retirement Date. A Participant's employment
terminates at or after the Participant's Normal Retirement Date. "Normal
Retirement Date" means the date the Participant attains age 55.


-38/-

--------------------------------------------------------------------------------


          (b)          Death. A Participant dies.

          (c)          Total Disability. A Participant suffers a Total
Disability while an Employee. "Total Disability" means total and permanent
inability of the Participant due to a physical or mental condition to perform
any regular, full-time employment for remuneration or profit. The Administrator
may require that one or more physicians (chosen or approved by the
Administrator) certify whether or not Total Disability exists. This
certification shall be conclusive.

          (d)          Other Termination of Employment. A Participant's
employment terminates for any reason. A transfer between Covered Employment and
any other employment with the Employer, or a transfer between the Employer and a
Related Employer, is not a termination of employment.

          (e)          Attainment of Age 70 1/2. A Participant attains age 70
1/2.

          (f)          QDRO. This plan receives a QDRO and the Administrator
directs the Trustee to pay benefits to an alternate payee as set forth in the
QDRO.

                    "QDRO" means a qualified domestic relations order, as
defined in Code Section 414(p), that is issued by a competent state court and
that meets the following conditions:

                    (i)          Alternate Payee. The alternate payee must be
the Spouse or former Spouse or a child or other dependent of the Participant.

                    (ii)          Reason for Distribution. The distribution must
relate to alimony, support of a child or other dependent, or a division of
marital property.

                    (iii)          Contents. The QDRO must contain the name and
address of the Participant and the alternate payee, the amount of the
distribution or percentage of the Participant's account to be distributed, the
Valuation Date as of which the amount or percentage is to be determined, and
instructions concerning the timing and method of distribution.

                    (iv)          Restrictions. A QDRO may not require (A) this
plan to pay more to the Participant and all alternate payees than the
Participants Vested Account Balance; (B) a method, commencement date, or
duration of payment not otherwise permitted under this article; and (C)
cancellation of the prior rights of another alternate payee.


-39-

--------------------------------------------------------------------------------


          (g)          Plan; Termination; Partial Termination. Termination of
this plan with respect to all Participants or partial termination with respect
to Participants affected by the partial termination.

                    Notwithstanding the above, a Participant's Elective
Contributions Account, Nonelective Contributions Account, and Qualified Matching
Contributions Account may not be distributed after plan termination if the
Employer or Related Employer maintains a successor defined contribution plan as
described in Regulations under Code Section 401(k) other than an employee stock
ownership plan as defined in Code Sections 4975(e) or 409 or a simplified
employee pension as defined in Code Section 408(k).

          (h)          In-Service Withdrawal. A Participant who has attained age
59 1/2 requests a distribution of all or part of any of the Participant's
accounts (other than the Participant's ESOP Account). Only one withdrawal under
this provision shall be permitted in any 12-month period.

          (i)          Hardship Withdrawal. A Participant requests a hardship
withdrawal from the Participant's Elective Contributions Account. A hardship
withdrawal must satisfy the following conditions.

                      (i)          Amount. The amount of the withdrawal shall
not exceed the amount needed to meet an immediate and heavy financial need. The
amount of an immediate and heavy financial need may include any amounts
necessary to pay any federal, state, or local income taxes or penalties
reasonably anticipated to result from the withdrawal. A hardship withdrawal
shall not include earnings on the Elective Contributions Account that are
credited as of any date after the end of the last Plan Year ending before July
1, 1989.

                      (ii)          Immediate and Heavy Financial Need. The
request must establish an unusual financial burden due to immediate and heavy
financial needs. Only the purchase of, but not mortgage or other regular
payments for, a principal residence for the Participant; tuition and related
educational fees for the next 12 months of postsecondary education for the
Participant, Spouse, children, or dependents; medical expenses previously
incurred or necessary to obtain medical care, of the type that are deductible
under Code Section 213(d), for the Participant, Spouse, or dependents;
prevention of eviction from, or foreclosure (or forfeiture) of the mortgage,
land contract, or other security interest on the Participant's principal
residence; or other conditions specified by the Commissioner of Internal Revenue
in official pronouncements are immediate and heavy financial needs for purposes
of this plan.


-40-

--------------------------------------------------------------------------------


                    (iii)          Other Resources. The amount needed to meet
the immediate and heavy financial need must not be reasonably available from
other resources of the Participant. A Participant shall be deemed to have no
other available resources if the Participant has received all distributions from
the plan payable without termination of employment and has received all
available plan loans. The Participant's right to make Elective Deferrals and
after-tax employee contributions under this plan and all other qualified and
nonqualified plans maintained by the Employer including stock option, stock
purchase, and similar plans, and including a cash or deferred arrangement that
is part of a cafeteria plan under Code Section 125 (but not the cafeteria plan
itself), but excluding other health and welfare benefit plans, shall be
suspended for a period of at least 12 months after the withdrawal.

                    (iv)          Dollar Limit Reduction. If a Participant
receives a hardship withdrawal under this provision, the Participant's Elective
Contributions for the following calendar year shall not exceed the Participant's
Elective Deferral Limit under Section 4.2 and Code Section 402(g) minus the
Participant's Elective Contributions for the calendar year in which the
Participant received the hardship withdrawal.

          (j)          Additional 401(k) Distributive Events. A Participant's
Elective Contributions Account, Nonelective Contributions Account, or Qualified
Matching Contributions Account may be distributed on disposition of Employer
assets or the disposition of a subsidiary.

                    (i)          Disposition of Assets. Distribution may be made
upon disposition by a corporate Employer of substantially all of the assets,
within the meaning of Code Section 409(d)(2), used by the Employer in a trade or
business if the Participant is employed by the purchasing corporation, the
Employer continues to maintain this plan, and the assets were not sold to a
Related Employer. Sale of at least 85% of the assets used in the trade or
business shall be deemed a sale of substantially all of those assets.

                    (ii)          Disposition of Subsidiary. Distribution may be
made upon disposition by a corporate Employer or Related Employer of its
interest in a subsidiary (within the meaning of Code Section 409(d)(3)) to an
unrelated corporation, if the Employer continues to maintain this plan and the
Participant was and continues to be employed by that subsidiary.

          (k)          Withdrawal of Rollover Account. A Participant requests a
withdrawal of all or part of the Participant's Rollover Account.


-41-

--------------------------------------------------------------------------------


7.2          Valuation for Distribution.

          The Participant's Vested Account Balance shall be determined as of the
Valuation Date coinciding with or most recently preceding the date of the
distribution. The amount distributed shall not include investment experience for
the period from the Valuation Date to the date of distribution. Separate
valuations shall be performed for segregated accounts that are commingled for
investment and any accounts that are separately invested without commingling.
The amount to be distributed shall be reduced by the amount of any distribution
or withdrawal during the period from the Valuation Date to the date of
distribution. The amount to be distributed shall be reduced at death by the
amount of any outstanding loan.

7.3          Methods and Form of Distribution.

          (a)          Method of Distribution/ESOP Account. Distribution of the
ESOP Account shall be made in a single payment or, if necessary, in one or more
payments within one taxable year of the recipient.

          (b)          Methods of Distribution/Other Accounts. Accounts other
than ESOP Accounts shall be distributed as a QJSA if the Participant is living
unless the Participant waives the QJSA with the written consent of the Spouse,
or as a QPSA if the Participant is deceased unless the Spouse waives the QPSA.
If the QJSA or the QPSA is waived, another method of payment may be elected.

                    (i)          QJSA. If the Participant is married when
distribution first becomes payable, the Trustee shall apply the Participant's
Vested Account Balance to purchase the QJSA specified by the Administrator
unless the Participant waives the QJSA. If the Participant is not married when a
distribution first becomes payable, the Trustee shall apply the Participant's
Vested Account Balance to purchase a life annuity unless the Participant waives
the life annuity.

                              (A)          Definition. "QJSA" means the maximum,
immediate, nontransferable qualified joint and survivor annuity that can be
purchased with the Participant's Vested Account Balance and which provides for
equal monthly payments for the life of the Participant with a survivor annuity
payable for the life of the Spouse. The terms of the annuity must comply with
the distribution requirements and limitations of this plan.

                              (B)          Monthly Payment to Spouse. Each
monthly survivor annuity payment to the Spouse shall be at least 50% and not
more than 100% of each monthly payment during the life of the Participant. If
the Participant fails to elect a


-42-

--------------------------------------------------------------------------------


specific percentage of the monthly payment to be paid to the Spouse, the
percentage shall be 50%.

                    (ii)          QPSA. Upon the death of a married Participant,
the Trustee shall apply the Participant's Vested Account Balance to purchase a
QPSA unless the Participant waived the QPSA before the Participant died or the
Spouse waives the QPSA.

                              (A)          Definition. "QPSA" means the maximum,
immediate, nontransferable life annuity that can be purchased with the
Participant's Vested Account Balance after the Participant dies. The terms of
the QPSA shall comply with the distribution requirements and limitations of this
plan.

                              (B)          Monthly Payment. The QPSA shall
provide for equal monthly payments for the life of the Spouse.

                    (iii)          Lump Sum. Upon waiver of the QJSA or QPSA,
distribution shall be made in a single payment or, if necessary, in one or more
payments within one taxable year of the recipient. A lump sum within the meaning
of the preceding sentence shall be the only permitted method of distribution for
the following:

                              (A)          $3,500 or Less. A distribution when
the Participant's Vested Account Balance, including any earlier distribution, is
$3,500 or less;

                              (B)          Transfer. A transfer to another plan
under (iv) below;

                              (C)          Plan Termination/Partial Termination.
Termination of this plan or partial termination of this plan under Section
7.1(g) and Article 12;

                              (D)          QDRO. A distribution pursuant to a
QDRO under Section 7.1(f) if the Participant has not attained age 50 ;

                              (E)          In-Service Withdrawals. An in-service
withdrawal under Section 7.1(h);

                              (F)          Hardship Withdrawals. A hardship
withdrawal under Section 7.1(i);

                              (G)          Additional 401 (k) Distributive
Events. A disposition of Employer assets or a disposition of a subsidiary with
respect to the Participant's Elective Contributions Account, Nonelective
Contributions Account, and Qualified Matching Contributions Account under
Section 7.1(j); or


-43-

--------------------------------------------------------------------------------


                              (H)          Rollover Account Withdrawal. A
withdrawal of all or part of a Rollover Account under Section 7.1 (k).

                    (iv)          Transfers to Another Plan. Upon waiver of the
QJSA or QPSA, the Trustee shall transfer the distributee's eligible rollover
distribution to the trustee or custodian of an eligible retirement plan for the
benefit of the distributee.

                              (A)          Eligible Rollover Distribution. An
eligible rollover distribution is a distribution of any portion of the balance
to the credit of a distributee, except that an eligible rollover distribution
does not include: any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee's designated beneficiary,
or for a specified period of ten years or more; any distribution to the extent
that the distribution is required under Code Section 401(a)(9); and the portion
of any distribution that is not includable in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

                              (B)          Eligible Retirement Plan. An eligible
retirement plan is an individual retirement account described in Code Section
408(a), an individual retirement annuity described in Code Section 408(b), an
annuity plan described in Code Section 403(a), or a qualified trust described in
Code Section 401(a), that accepts the distributee's eligible rollover
distribution. An eligible rollover distribution to the surviving Spouse may be
transferred only to an individual retirement account or individual retirement
annuity.

                              (C)          Distributee. A distributes includes a
Participant or former Participant, the Participant's surviving Spouse, and the
Participant's Spouse or former Spouse who is an alternate payee under a QDRO.

                    (v)          Installments. Upon waiver of the QJSA or QPSA,
distribution shall be made in installments paid annually, or more frequently if
permitted by the Administrator, over an elected period of years not exceeding
the life expectancy of the Participant or the joint life expectancy of the
Participant and a Beneficiary.

                              (A)          Amount. The amount of the installment
payments distributed each calendar year shall be equal to the quotient obtained
by dividing the Participant's Vested Account Balance by the remaining number of
years in the period. The elected installment payment schedule may be changed,
the initial amount distributed may be greater or lesser than subsequent
payments, or the remainder may be paid in a lump sum, but a Participant may not
elect payments smaller than the Minimum Distribution.


-44-

--------------------------------------------------------------------------------


                              (B)          Life Expectancy. Life expectancy, as
of the calendar year in which payment begins, shall be determined in the manner
described in Section 7.4.

                    (vi)          Other annuity. Upon waiver of the QJSA or
QPSA, the Trustee shall apply the Participant's Vested Account Balance to
purchase the form of nontransferable annuity selected by the Participant
providing benefits over a period not exceeding the life expectancy of the
Participant or the joint-life expectancy of the Participant and the Beneficiary.

                    (vii)          Combination. Upon waiver of the QJSA or OPSA,
distributions shall be made in a combination of the annuity and either the lump
sum or installments.

          (c)          Form of Distribution/Accounts Holding Employer Stock.

                    (i)          Right to Demand Distribution in Employer Stock.
A Participant or Beneficiary entitled to a distribution of benefits may demand
that the ESOP Account be paid in Employer Stock except that the value of a
fractional share may be paid in cash. To the extent the Participant's accounts
other than the ESOP Account are invested in Employer Stock, the Participant or
Beneficiary may request a distribution of Employer Stock. The distribution of
Employer Stock from such accounts shall not exceed the Employer Stock allocated
to the Participant as of the date of distribution.

                              (A)          Source of Shares. The Trustee may
meet a current distribution obligation by use of the Participant's Employer
Stock Account only, by use of the Participant's Other Investments Account to
acquire Employer Stock, or by partial use of each account.

                              (B)          Acquisition of Additional Shares. A
balance in the Participant's Other Investments Account will be applied to
acquire the maximum number of whole shares of Employer Stock, at the then Fair
Market Value, as necessary to meet the current distribution obligation to the
Participant. Employer Stock to be acquired by use of the Participant's Other
Investments Account may be acquired from any source, including the Employer
Stock Accounts of all other Participants.

                              (C)          Method of Acquisition From Other
Participant's Employer Stock Accounts. If Employer Stock is acquired from the
Employer Stock Accounts of all other Participants, the acquisition shall be from
all other Participants' Employer Stock Accounts at the then Fair Market Value.
The Employer Stock Accounts shall be debited on a reasonable, nondiscriminatory,
pro rata basis. The amount applied from the Participant's Other Investments
Account to acquire the Employer Stock shall be credited to all other
Participants' Other Investments Accounts on the same reasonable,
nondiscriminatory, pro rata basis.


-45-

--------------------------------------------------------------------------------


                    (ii)          Failure to Demand Payment in Employer Stock.
If a Participant or Beneficiary does not demand payment of benefits in Employer
Stock, after notification by the Administrator of that right, benefits may be
paid in cash, in Employer Stock, or in a combination of both, as directed by the
Administrator. If benefits are paid in cash, the amount payable shall be the net
proceeds received by the Trustee with respect to the sale of Employer Stock from
the Participant's Employer Stock Account, plus the value of the Participant's
Other Investments Account.

                    (iii)          Limitation on Election to Receive
Distributions in Employer Stock. A Participant may not elect to receive Employer
Stock with respect to amounts that were liquidated and reinvested under Section
9.8.

          (d)          Form of Distribution/Other Accounts. Accounts other than
accounts in which Employer Stock is held shall be distributed to the Participant
or Beneficiary in cash.

7.4          Minimum Distribution.

          The minimum amount that must be distributed for each calendar year
beginning with the calendar year in which the Participant attains age 70 1/2
("Minimum Distribution") shall be at least equal to the quotient obtained by
dividing the Participant's Vested Account Balance by the applicable divisor.

          (a)          Vested Account Balance. The value of the Vested Account
Balance shall be determined as of the last Valuation Date within the calendar
year preceding the calendar year of distribution and shall be increased by any
amounts allocated to the Participant's accounts as of any later date during such
preceding calendar year and reduced by any amounts charged against such accounts
as of any later date during such calendar year.

          (b)          Applicable Divisor.

                    (i)          Beneficiary is Spouse. If the Participant's
Spouse is the designated Beneficiary, the applicable divisor shall be the life
expectancy determined under (c) below.

                    (ii)          Beneficiary is Other. If the designated
Beneficiary is a Person other than the Participant's Spouse, the applicable
divisor shall be the lesser of:

                              (A)          Life Expectancy. The life expectancy
determined under (c) below; or


-46-

--------------------------------------------------------------------------------


                              (B)          Incidental Benefit Factor. The
applicable divisor, under Regulations Section 1.401(a)(9)-2,A-4(a)(2), based on
the Participant's adjusted age at the birthday during the calendar year for
which the distribution is made.

          (c)          Life Expectancy.

                    (i)          Determination. Life expectancy shall be based
on the Participant's (and/or Beneficiary's) attained age at the birthday during
the calendar year in which the Participant attains age 70 1/2. Life expectancy
shall be determined from life expectancy Tables V and VI in Regulations 1.72-9.
Election of the applicable life expectancy shall be irrevocable when
distribution begins. If a life expectancy or shorter installment period is not
elected, the Participant's life expectancy shall apply.

                    (ii)          Redetermination. If a Participant (or Spouse,
if the Participant is deceased, but not any other Beneficiary) so elects, life
expectancy or the joint life expectancy of the Participant and Spouse may be
redetermined annually under Code Section 401 (a)(9) and Regulations. The
election must be irrevocable when made and must be made not later than the
Required Beginning Date. If redetermination is not elected, the applicable life
expectancy for each calendar year after the calendar year in which installments
begin shall be the life expectancy or joint life expectancy for the first
calendar year reduced by one year for each calendar year after the year in which
installments begin.

          (d)          Deferred Distribution Date. If the Participant's Required
Beginning Date, or other date when payment of benefits must begin, is later than
April 1 following the calendar year in which the Participant attains age 70 1/2,
these Minimum Distribution rules shall apply to the calendar year in which
distribution must begin and each subsequent calendar year.

 

7.5          Time of Distribution.

          (a)          Immediate Distribution. Distribution shall begin on the
Earliest Distribution Date.

                    (i)          Earliest Distribution Date. "Earliest
Distribution Date" means the first date on which distribution is
administratively feasible following the end of the Plan Year that includes the
distributive event or, if later, after election of distribution.


-47-

--------------------------------------------------------------------------------


                    (ii)          Exceptions.

                              (A)          Certain Financed Securities. The
portion of a Participant's Employer Stock Account consisting of Employer Stock
purchased with an Exempt Loan shall be distributed as soon as administratively
feasible after the last day of the Plan Year in which the Exempt Loan is repaid
in full, if later than the date described in (a)(i) above.

                              (B)          Earlier Distribution. Subject to (A)
above, at the election of a Participant, the Participant's Vested Account
Balance shall be distributed as soon as administratively feasible following the
distributive event.

                              (C)          $3,500 or Less. The Vested Account
Balance of a Participant whose employment terminates for any reason other than
death and whose Vested Account Balance, including any earlier distribution, is
$3,500 or less, shall be distributed as soon as administratively feasible
following the end of the Plan Year in which the Participant's employment
terminates. The Participant may elect earlier payment.

                              (D)          Death. Subject to (d) below, the time
of distribution following death of a Participant is determined under Section
7.6.

                              (E)          QDRO. Distribution to an alternate
payee under a QDRO shall be paid to the alternate payee at the time specified in
the order, whether or not the Participant has attained the age of 50 and even
though the Participant continues to be an Employee.

          (b)          Normal Distribution Date. Distribution due to termination
of employment for any reason other than death shall begin not later than 60 days
after the end of the Plan Year that includes the Participant's Normal Retirement
Date or, if later, the end of the Plan Year in which employment terminates. If
the amount cannot be ascertained at that date, distribution retroactive to that
date shall be made within 60 days of the date that the amount can be determined.

          A Participant may elect to defer distribution to any date not later
than the applicable date in (c) below.

          (c)          Required Distribution. If not made under (a) or (b),
distribution to a Participant shall begin not later than the Participant's
Required Beginning Date.


-48-

--------------------------------------------------------------------------------


                    (i)          Required Beginning Date. "Required Beginning
Date" means:

                              (A)          General. The April 1 following the
calendar year in which the Participant attains age 70 1/2.

                              (B)          Age 70 1/2 in 1988. For a Participant
who is not a 5% Owner and attained age 70 1/2 during 1988, April 1, 1990.

                              (C)          Age 70 1/2 Before 1988. For a
Participant who attained age 70 1/2 before January 1, 1988, and who is not a 5%
Owner, the April 1 after the calendar year in which the Participant's employment
terminates, or if the Participant becomes a 5% Owner, the April 1 following the
calendar year in which the Participant becomes a 5% Owner.

                              (D)          50% Owner. For purposes of this
definition, a Participant is treated as a 5% Owner if the Participant is a 5%
Owner during the Plan Year in which the Participant attains age 66 1/2 or any
later Plan Year. Once distribution begins to a 5% Owner, it shall continue even
if the Participant ceases to be a 5% Owner.

                    (ii)          Payment. Unless paid during the calendar year
in which the Participant attains age 70 1/2 (or the calendar year before the
Participant's Required Beginning Date, if later), the Minimum Distribution for
that calendar year shall be paid not later than the Required Beginning Date. The
Minimum Distribution for each subsequent calendar year shall be paid by the last
day of the calendar year for which it is required.

          (d)          Delay. The Administrator may direct that a distribution,
other than a Minimum Distribution or a distribution required after a
Participant's death, shall be valued as of, and distributed after, the next
Valuation Date. This action shall be taken only if the distribution, valued as
of a Valuation Date preceding the distributive event or election of
distribution, would permit the recipient to avoid negative investment experience
with significant detrimental effect on the accounts of other Participants. The
Administrator shall have full discretion in determining whether the conditions
described in the preceding sentence exist.

7.6          Death of Participant.

          (a)          Death Before Required Beginning Date. If the Participant
dies before the Required Beginning Date, distribution shall be made to the
Participant's Beneficiary, as soon as administratively feasible following the
end of the Plan Year in which the Participant dies or, if later, after election
of distribution. At the election of the


-49-

--------------------------------------------------------------------------------


Beneficiary, the Participant's Vested Account Balance shall be distributed as
soon as administratively feasible following the Participant's death.

                    (i)          Spouse. If the Spouse is the Beneficiary, the
Spouse may elect distribution at any time after the Participant's death.
Distribution must begin on or before the last day of the calendar year in which
the Participant would have attained age 70 1/2 or, if later, the last day of the
calendar year following the calendar year in which the Participant died. If the
Spouse dies before distribution must begin, distribution shall be made under
(ii) or (iii) as though the Spouse were the Participant. if the Spouse dies
after payment must begin, distribution shall be made under (b) as though the
Spouse were the Participant.

                    (ii)          Other Beneficiary. If benefits are to be paid
to a Beneficiary other than the Spouse and payment is elected and begins before
the end of the calendar year following the year in which the Participant died,
the Beneficiary may elect the installment method of distribution over a period
not exceeding the Beneficiary's life expectancy. If the Beneficiary elects to
receive benefit payments over a period in excess of five years and dies before
complete distribution, the remainder shall be distributed to the successor
Beneficiary at least as rapidly as under the method of distribution in effect at
the Beneficiary's death.

                    (iii)          Default Rule. Unless paid under (i) or (ii)
above, distribution shall be completed no later than the last day of the
calendar year that includes the fifth anniversary of the Participant's death. If
the Beneficiary dies before complete distribution, the remainder shall be paid
to the successor Beneficiary no later than the last day of the calendar year
that includes the fifth anniversary of the Participant's death.

                    (iv)          Installment Method. If the installment method
is elected by the Spouse or other Beneficiary, the applicable life expectancy,
as of the calendar year in which distribution begins, or other installment
period and the amount of each installment, shall be determined under Sections
7.3 and 7.4.

          (b)          Death After Required Beginning Date. If the Participant
dies after the Required Beginning Date, any unpaid amount must be distributed at
least as rapidly as under the method of distribution in effect at the
Participant's death.

          (c)          Beneficiary is Minor Child. Any amount paid to the
Participant's minor child will be treated as paid to the Spouse if the remainder
becomes payable to the Spouse after the child reaches the age of majority.


-50-

--------------------------------------------------------------------------------


7.7          Waiver of QJSA or QPSA; Election of Method and Time of
Distribution.

          (a)          Waiver of QJSA.

                    (i)          Notice. At least 30 days, but not more than 90
days, before the Benefit Starting Date, the Administrator shall provide each
Participant, in writing, a reasonable explanation of (A) the terms and
conditions of the QJSA; (B) the Participant's right to waive, and the effect of
the waiver of, the QJSA; (C) the rights of the Spouse; and (D) the right to
revoke, and the effect of a revocation of, a previous waiver of the QJSA.

                    (ii)          Waiver. During the 90-day period before the
Benefit Starting Date, a Participant may waive the QJSA, or the life annuity if
the Participant is not married, and may revoke a prior waiver. The Participant
may waive or revoke a prior waiver of the QJSA with respect to the entire Vested
Account Balance or only with respect to any specific account balance. A waiver
of a QJSA shall not be effective unless the Spouse consents to the waiver. The
Participant may revoke the waiver without the Spouse's consent. The waiver may
be in the form of a written election under (g) below containing the Spouse's
consent.

          (b)          Waiver of QPSA.

                    (i)          Notice. The Administrator shall provide each
Participant with a whiten notice containing an explanation of the QPSA and other
benefits available upon the death of the Participant. The explanation shall be
comparable to the explanation described above with respect to the QJSA. The
notice shall be provided to each Participant within the period described below
which ends last:

                              (A)          Age-Related. The period beginning
with the first day of the Plan Year that includes the date the Participant
attains age 32 and ending with the last day of the Plan Year preceding the Plan
Year that includes the date the Participant attains age 35; or

                              (B)          Participation. A reasonable period
that includes the date the Employee becomes a Participant. A reasonable period
is the two-year period beginning one year before, and ending one year after, the
occurrence of the described event.

                              If a Participant's employment terminates before
the Plan Year that includes the date the Participant attains age 35, notice
shall be provided within the two-year period beginning one year before
termination of employment and ending one


-51-

--------------------------------------------------------------------------------


year after termination of employment. If the Participant later returns to
employment with the Employer, the applicable period for the Participant shall be
redetermined.

                    (ii)          Waiver. At any time during the period
beginning on the first day of the Plan Year that includes the date a Participant
attains age 35 (or the date the Participant's employment terminates, if earlier)
and ending on the earlier of the date the first payment is made to the
Participant or the Participant's death, the Participant may waive the QPSA with
the written consent of the Spouse and elect an alternate method of distribution.
The waiver shall be in the form of a written election by the Participant and
consent by the Spouse. The Participant may not designate a different Beneficiary
without a new consent by the Spouse. If the Participant does not waive the QPSA
during the Participant's lifetime, the Spouse may waive the QPSA and elect an
alternate method of distribution at any time after the Participant's death and
before distribution begins. A Participant or Spouse may waive the QPSA with
respect to the entire Vested Account Balance or with respect to any specific
account balance.

                    (iii)          Pre-Age 35 Waiver. A Participant who has not
attained age 35 as of the last day of any current Plan Year may make a special
waiver of the QPSA for the period beginning on the date of the waiver and ending
on the first day of the Plan Year in which the Participant attains age 35. The
waiver is subject to (i) and (ii) above except that the notice under (i) above
must be provided to the Participant before the date of the waiver. The waiver
shall not be valid unless the Participant receives the notice before the date of
the waiver.

                    The QPSA shall be automatically reinstated as of the first
day of the Plan Year in which the Participant attains age 35. Any new waiver on
or after that date is subject to (i) and (ii) above.

          (c)          Spousal Consent. A consent by a Spouse shall not be
effective unless the consent is in writing, signed by the Spouse and witnessed
by an individual designated for this purpose by the Administrator or by a notary
public. The consent must acknowledge the effect of the waiver of the QJSA or the
QPSA. If it is established to the satisfaction of the Administrator that the
Spouse cannot be located or if other circumstances set forth in Regulations
issued under Code Section 417 exist, the Spouse's consent is not required. The
consent is effective only with respect to the consenting Spouse and not with
respect to a subsequent Spouse. Consent by the Spouse will be irrevocable with
respect to the Participant's election, waiver, or designation of a Beneficiary
to which the consent relates.

                    (i)          Specific Beneficiary or Method of Distribution.
The consent may be limited to a distribution to a specific alternate
Beneficiary, including any class of Beneficiaries or any contingent
Beneficiaries, and a specified method of distribution.


-52-

--------------------------------------------------------------------------------


Any waiver after the revocation of a prior waiver or change of Beneficiary will
require a new spousal consent.

                    (ii)          General Consent. The consent may permit the
Participant to designate a Beneficiary, or elect an alternate method of
distribution, or to change either or both without a further consent by the
Spouse. This form of consent is not valid unless the Spouse expressly and
voluntarily permits such designations and elections without any further spousal
consent. The consent may be limited to certain Beneficiaries or to certain
methods of distribution.

          (d)          Permitted Elections. To the extent permitted under this
article and subject to waiver of the QJSA or QPSA, the Participant or other
recipient may elect the method and time of distribution. To the extent met under
subsections (a), (b), or (c), the requirements under (e) and (g) need not be met
again.

          (e)          Required Consent. If the distributive event is
termination of employment prior to the date the Participant attains age 62 for
any reason other than death, distribution shall not be made without the
Participant's consent. The consent shall be given by an election of
distribution. An election of distribution shall be made within the 90-day period
ending on the Benefit Starting Date.

                    (i)          Notice. When consent is required, the
Participant shall be notified of the right to elect or defer distribution. The
written notice shall provide an explanation of the material features and
relative values of the available methods of distribution. The notice shall be
provided at least 30 days and not more than 90 days before the Benefit Starting
Date.

                    (ii)          Benefit Starting Date. "Benefit Starting Date"
means the first day of the first period for which an amount is distributable in
any form. Generally, the Benefit Starting Date is the date on which distribution
is due when all conditions and requirements for distribution have been met.

          (f)          Exception to Waiver and Consent Requirements. The waiver
of the QJSA or QPSA and the Participant's consent are not required with respect
to a distribution when the Participant's Vested Account Balance, including any
earlier distribution, is $3,500 or less.

          (g)          Election Requirements.

                    (i)          Time. The election shall be made not later than
the date distribution begins or, if earlier, the date when distribution must
begin. An election may be revoked or changed before distribution begins.


-53-

--------------------------------------------------------------------------------


                    (ii)          Form. An election shall be made in a form
acceptable to the Administrator.

          (h)          Failure to Elect. If a Person fails to elect (or multiple
recipients cannot agree):

                    (i)          Method. The method of distribution for an ESOP
Account shall be a lump sum. The method of distribution for all other accounts
shall be a QJSA or QPSA if the Participant is married or a life annuity if the
Participant is not married.

                    (ii)          Time. Distribution shall begin under Section
7.5(b) if the Participant is alive or under Section 7.6(a)(i) if the Participant
was married when the Participant died, or Section 7.6(a)(iii) if the Participant
was not married when the Participant died.

          (i)          Additional Information. The Administrator may require
additional election, application or information forms required by law or deemed
necessary or appropriate by the Administrator in connection with any
distribution.

          (j)          No Reduction or Delay of Distribution. An election shall
not cause a reduction in the minimum amount or delay the required time of
payment of any Minimum Distribution or any distribution required after the death
of a Participant.

          (k)          Limited Application. Subsections (a), (b), and (c) and
all other references to the QJSA or the QPSA in this plan shall apply only to
the portion of a Participants Vested Account Balance that is otherwise required
to be paid in the form of a QJSA or a QPSA.

7.3          Designation of Beneficiary.

          A Participant may designate or change a Beneficiary by filing a signed
designation with the Administrator in the form approved by the Administrator.
The Participant's Will is not effective for this purpose.

          (a)          Beneficiary. "Beneficiary" means the Person designated by
the Participant to receive the Participant's benefits under this plan after the
Participant's death.

          (b)          Spousal Consent. If a married Participant designates or
changes a Beneficiary other than the Spouse without the Spouse's consent to and
acknowledgment of the effect of the designation, the designation shall be void.
A consent that permits further designations without consent is void unless the
Spouse expressly and


-54-

--------------------------------------------------------------------------------


voluntarily permits such designations without any further spousal consent. The
consent may be limited to a specific Beneficiary and a specific method of
distribution.

                    (i)          Consent. Consent by the Spouse is irrevocable.
The consent and acknowledgment must be witnessed by an individual named by the
Administrator or by a notary public. If the Spouse cannot be located or if other
circumstances set forth in Regulations issued under Code Section 417 exist, the
consent need not be obtained.

                    (ii)          Spouse. "Spouse" means the Participant's
husband or wife at any specified time. A former Spouse shall not be a Spouse
except to the extent specified in a QDRO under Code Section 414(p).

                    (iii)          Successor Beneficiaries. A Participant may
designate one or more successor Beneficiaries to the Spouse without the Spouse's
consent.

                    (iv)          Change of Marital Status. A Beneficiary
designation by a Participant will not be effective upon the Participant's
subsequent marriage unless the Spouse consents to the designation and
acknowledges the effect of the designation.

          (c)          Failure to Designate. If a Participant fails to designate
a Beneficiary, the Beneficiary shall be the Spouse at the time of the
Participant's death and the Spouse's estate with respect to any amount remaining
undistributed at the subsequent death of the Spouse. If the Participant is not
survived by a Spouse, the Beneficiary for each date of distribution shall be the
first of the following classes with a living member on the date of distribution:

                    (i)          Children. The Participant's children, including
those by adoption, dividing the distribution equally among the Participant's
children with the living issue of any deceased child taking their parent's share
by right of representation;

                    (ii)          Parents. The Participant's parents, dividing
the distribution equally if both parents are living;

                    (iii)          Brothers and Sisters. The Participant's
brothers and sisters, dividing the distribution equally among the Participant's
living brothers and sisters.

          (d)          Death of Beneficiary. If distribution is being made to a
Beneficiary who dies before complete distribution, the remaining amount in the
account shall be paid to the successor Beneficiary. If distribution is made to
more than one Beneficiary, distribution shall continue to the survivor or
survivors of them, and any remaining amount in the account upon the death of the
last survivor shall be paid to the successor


-55-

--------------------------------------------------------------------------------


Beneficiary. Survivors shall include the issue of any deceased child who shall
take the deceased child's share by right of representation.

          (e)          No Beneficiary. If a deceased Participant has no
surviving Beneficiary under (c) above on the date a distribution is payable, the
remaining balance shall be paid to the Participant's estate, if then under the
active administration of a probate or similar court, or if not, to those Persons
who would then take the Participant's personal property under the Michigan
intestate laws then in force and in the proportions provided therein, as though
the Participant had died at such time.

          (f)          Determination. The Administrator shall apply the rules of
this section to determine the proper Persons to whom payment should be made. The
decision of the Administrator shall be final and binding on all Persons.

7.9          Facility of Payment.

          A payment under this section shall fully discharge the Employer and
Trustee from all future liability with respect to that payment.

          (a)          Incapacity. If a recipient entitled to a payment is
legally, physically, or mentally incapable of receiving or acknowledging
payment, the Administrator may direct the payment to the recipient; to the
recipient's legal representative; to the spouse, child, or other relative by
blood or marriage of the recipient; to the individual with whom the recipient
resides; or by expending the payment directly for the benefit of the recipient.
A payment made to any Person other than the recipient shall be used for the
recipient's exclusive benefit.

          (b)          Legal Representative. The Employer shall not be required
to commence probate proceedings or to secure the appointment of a legal
representative.

          (c)          Determination. The Employer may act upon affidavits in
making any determinations. In relying upon the affidavits or having made a
reasonable effort to locate any Person entitled to payment, the Employer shall
be authorized to direct payment to a successor Beneficiary or another Person. A
Person omitted from payment shall have no rights on account of payments so made.

7.10          Notice of Penalties.

          The following penalties apply to distribution of, or failure to
distribute, certain amounts under this plan.


-56-

--------------------------------------------------------------------------------


          (a)          Distribution Before Age 59 1/2. A Participant who
receives a distribution before attaining age 59 1/2 may be liable for an
additional 10% federal income tax on any portion of the distribution included in
gross income.

          (b)          Excess Distributions. If a Participant or Beneficiary
receives excess distributions, as defined in Code Section 498QA(c), the
Participant or Beneficiary shall be subject to a 15% penalty tax on the excess
distributions.

          (c)          Failure to Receive a Minimum Distribution. For a calendar
year in which a Participant or Beneficiary fails to receive the Minimum
Distribution under Code Section 401(a)(9), the recipient shall be subject to an
additional tax equal to 50% of the difference between the Minimum Distribution
and the amount the recipient actually received.

7.11          Special Rules-Distribution of Employer Stock.

          Upon distribution of Employer Stock that is not readily tradeable on
an established securities market, the following provisions shall apply.

          (a)          Distributee's Option to Sell Benefit Shares. Upon
distribution of Employer Stock to a Participant or Beneficiary (or a donee,
trustee, or other Person, including an estate to whom the Employer Stock passes
as a result of a death), the recipient may elect to sell all or part of the
Employer Stock (the "Benefit Shares").

                    (i)          Option Period: Lapse. The option to sell the
Benefit Shares shall begin on the date of distribution and extend for a period
of the next 60 days. At the end of the period, the option will temporarily
lapse. After the end of the Plan Year in which the temporary lapse occurs, and
after the Employer Stock is valued as of the last day of that Plan Year, each
recipient who has not exercised the option to sell shall be notified of the new
Fair Market Value of the Benefit Shares. Each recipient will then have a period
of 60 days from the date of notification to exercise the option to sell. If the
option to sell is not exercised, it shall lapse at the termination of the new
60-day period and shall not be renewed.

                    (ii)          Written Notice. Upon a written notice to the
Employer of an election to sell, the seller shall sell and the Employer shall
purchase in accordance with the provisions of (c) below.

                    (iii)          Limitation. The 60-day option periods shall
not run during a period of time during which the Employer is unable to purchase
the Benefit Shares due to a state or federal law.


-57-

--------------------------------------------------------------------------------


                    (iv)          Nonterminable. This option to sell, and the
terms of sale as set forth in (c) below, shall be nonterminable for the period
of the option, and shall continue in existence under this plan whether or not
this plan continues as an employee stock ownership plan and whether or not this
plan is discontinued.

                    (v)          Assignment. The Employer may assign the
obligation to purchase to the Trustee, with the agreement of the Trustee.

          (b)          Right of First Refusal.

                    (i)          Notice of Sale or Transfer. If a Participant or
Beneficiary should at any time intend to sell or exchange or otherwise transfer
any Benefit Shares, and if the Participant obtains a bona fide offer for the
purchase or exchange of the Benefit Shares, or if any of the Benefit Shares
should be the subject of a proposed assignment or transfer by way of gift,
bankruptcy, execution, hypothecation, or seizure and sale by legal process, or
upon the death of the Participant or Beneficiary, the Participant or Beneficiary
(or a creditor causing the proposed transfer) or the personal representative of
the estate of the Participant or Beneficiary shall deliver to the Employer a
written notice stating: (A) the name or names of the proposed transferees; (B)
the certificate number and number of the Benefit Shares proposed to be
transferred; (C) the proposed price (if a sale transaction is contemplated); and
(D) all other terms of the proposed transfer. The Trustee shall have the right
and option for a period of 14 days after receipt of the notice to purchase all
of the Benefit Shares the transfer of which is proposed.

                    (ii)          Failure to Exercise Option. If the Trustee
does not exercise the option to purchase and if the proposed transfer is made
within 20 days after the termination of the option to the Person or Persons in
the manner and upon the terms and conditions set forth in the written notice,
then the Benefit Shares may be so transferred and shall in the hands of the
transferee be free of all options, obligations, and restrictions provided in
this trust.

                    (iii)          Additional Notices of Sale. If the Trustee
does not elect to exercise the option and if the proposed transfer is not made
within 20 days after the termination of the option, then the Benefit Shares so
proposed to be transferred may not be transferred without again giving the
notice to the Trustee and the Trustee again shall have the option to purchase
the Benefit Shares.

                    (iv)          Assignment. The Trustee may assign the option
to purchase to the Employer, with the consent of the Employer.


-58-

--------------------------------------------------------------------------------


          (c)          Terms of Purchase. If the Trustee or the Employer becomes
obligated to purchase Benefit Shares pursuant to the provisions of either (a) or
(b) above, the terms of the purchase shall be as follows:

                    (i)          Distributee's Option to Sell. If Benefit Shares
are purchased pursuant to the option granted under (a) above, the purchase price
shall be the Fair Market Value of the Benefit Shares, and shall be paid in
either a single lump-sum payment or in not less frequent than annual
installments. If a lump-sum payment is to be made, the payment shall be paid
within 30 days after the date the option is exercised. If installment payments
are to be made, each installment shall be as equal as possible, the first
installment shall be paid within 30 days after the date that the option is
exercised. If installment payments are to be made, interest at a reasonable rate
shall be payable and the purchaser shall grant the seller a security interest in
the Benefit Shares being purchased or in other adequate security. The
installment period may not extend for more than five years.

                    (ii)          Right of First Refusal. If Benefit Shares are
purchased pursuant to (b) above, the purchase price shall be the price stated in
the written notice of the proposed transfer, or if greater, the Fair Market
Value of the Benefit Shares. The terms of purchase shall be no less favorable to
the Participant or Beneficiary than the terms of the offer the Participant or
Beneficiary has received. If the proposed transfer by the Participant or
Beneficiary is not a sale transaction, the purchase price shall be the Fair
Market Value of the Benefit Shares, and the terms of purchase shall be governed
by the rules of (a)(i) above.

                    (iii)          Procedure on Closing. At the time provided
for the payment or initial installment, the seller of Benefit Shares shall
deposit with the purchaser the certificates for the Benefit Shares, properly
endorsed or accompanied by an appropriate stock power. At that time, the
purchaser shall deposit with the seller any required cash payment and, if
applicable, its executed promissory note representing any balance remaining to
be paid. Also at that time the Benefit Shares shall be subject to a security
interest in favor of the seller, as collateral for the payment of the promissory
note, or other adequate security shall be given to the seller. All or a portion
of the unpaid balance of a purchase price may be prepaid by the purchaser at any
time without penalty.

                    (iv)          Fair Market Value. "Fair Market Value"
generally means the value determined as of the most recent Valuation Date,
pursuant to Section 5.6(b)(i). However, in the case of a transaction under this
section between this plan and a disqualified person, as that term is defined in
Code Section 4975, "Fair Market Value" means the value as of the date of the
transaction.


-59-

--------------------------------------------------------------------------------


          (d)          Securities Law. All plan provisions with respect to
transactions involving Employer Stock, including, but not limited to, its
distribution as a benefit and its repurchase or sale, are subject to and
conditioned upon compliance with applicable provisions of federal and state
securities laws or regulations. Without limiting the preceding sentence, no
certificate for shares of Stock shall be transferred to a Participant or
Beneficiary unless the shares, at the time of any issuance or transfer: (i) are
exempt, are the subject matter of an exempt transaction, or are registered
within the meaning of applicable federal or state securities laws and
regulations; and (ii) comply with the rules of any stock exchange on which the
Employer's shares may be listed. Unless an exemption from registration is
available, prior to or as soon as practicable after the time when shares of
Employer Stock would otherwise be deliverable to a Participant or Beneficiary,
the Employer will register the shares or interest, as required under federal
and/or state law. If the shares are delivered to Participant or Beneficiary
pursuant to a registration exemption, the Participant or Beneficiary shall
deliver to the Employer a representation in writing signed by the Participant or
the Participant's representative, or by the Beneficiary, as the case may be,
that the Employer Stock will be held indefinitely unless it is subsequently
registered under state and federal law, or unless an exemption from the
registration is available. A stock certificate issued by the Employer pursuant
to a registration exemption shall bear a legend and statement that the Employer
deems advisable to assure compliance with this plan and with federal and state
laws and regulations that shall be in substantially the form set forth in (e)
below.

          (e)          Stock Certificate Legend. Benefit share certificates of
Employer Stock distributed to a Participant or Beneficiary shall have the
following legend endorsed on certificates:

> > THIS CERTIFICATE, AND DISPOSITION OF IT, IS SUBJECT TO THE TERMS OF THE
> > MANATRON, INC. EMPLOYEE STOCK OWNERSHIP AND SALARY DEFERRAL PLAN, INCLUDING
> > A RIGHT OF FIRST REFUSAL TO PURCHASE THE SHARES REPRESENTED BY THIS
> > CERTIFICATE.

ARTICLE 8

Administration of the Plan

8.1          Duties, Powers, and Responsibilities of the Employer.

          (a)          Required. The Employer shall be responsible for:


-60-

--------------------------------------------------------------------------------


                    (i)          Employer Contributions.

                              (A)          Amount. Determining the amount of
Employer Contributions;

                              (B)          Payment. Paying, ceasing, or
suspending Employer Contributions (including additional contributions if
necessary to correct an error in allocation, vesting, or distribution of a
Participant's interest or to make an adjustment for penalties imposed under a
contract of an insurance company); and

                              (C)          Compliance. Determining that the
amount and time of Employer Contributions comply with this plan;

                    (ii)          Agent for Service of Process. Serving as the
agent for service of process;

                    (iii)          Trustee. Appointing the Trustee;

                    (iv)          Amendment. Amending this plan and trust;

                    (v)          Plan Termination. Revoking this instrument and
terminating this plan and trust; and

                    (vi)          Mergers; Spin-Offs. Merging this plan with
another qualified retirement plan maintained by the Employer or dividing this
plan into multiple plans.

          (b)          Discretionary. The Employer may exercise the following
responsibilities:

                    (i)          Investment Manager. Appointing one or more
Investment Managers, who shall have the power to acquire, manage, or dispose of
any or all trust assets subject to:

                              (A)          Functions. The functions of the
Investment Manager shall be limited to those specified services and duties for
which the Investment Manager is engaged, and the Investment Manager shall have
no other duties, obligations, or responsibilities under this plan or trust;

                              (B)          Qualification. "Investment Manager"
means a Person that is a registered investment adviser under the Investment
Advisors Act of 1940, a bank (as defined in the Investment Advisors Act of
1940), or an insurance company licensed to manage, acquire, and dispose of
assets of qualified retirement plans under the laws of more than one state; and


-61-

--------------------------------------------------------------------------------


                              (C)          Acknowledgment. A prospective
Investment Manager must acknowledge in writing that it is a fiduciary with
respect to this plan and trust;

                    (ii)          Custodian. Appointing one or more agents to
act as custodian of trust assets transferred to the custodian;

                    (iii)          Alternate Administrator. Designating a Person
other than the Employer as the Administrator; and

                    (iv)          Payment of Administrative Expenses. Paying
administrative expenses incurred in the operation, administration, management,
and control of this plan or the trust. These expenses shall be the obligation of
the trust unless paid by the Employer.

8.2          Employer Action.

          An action required to be taken by the Employer shall be taken by its
board of directors or by an officer authorized to act on behalf of the Employer.

8.3          Plan Administrator.

          "Administrator" means the Employer or a Person designated by the
Employer. The Administrator is a named fiduciary for operation and management of
this plan and shall have the responsibilities conferred by ERISA upon the
"Administrator" as defined in ERISA Section 3(16).

8.4          Administrative Committee.

          (a)          Appointment. The Employer may, but shall not be required
to, appoint an administrative committee to perform the duties involved in the
daily operation of this plan.

          (b)          Agent; Powers and Duties. The administrative committee is
an agent of the Employer. The administrative committee shall have the powers and
duties delegated to it by the Administrator.

          (c)          Not Fiduciary. Except to the extent the administrative
committee is expressly delegated a fiduciary responsibility with respect to this
plan, the administrative


-62-

--------------------------------------------------------------------------------


committee will be responsible to the Employer for its actions and will not be a
named fiduciary for operation and management of this plan.

          (d)          Membership. The number of members of the administrative
committee shall be determined by the Employer. The Employer shall appoint the
members of the administrative committee and may remove or replace them at any
time.

          (e)          Records. The administrative committee shall keep records
of its proceedings.

          (f)          Actions. The administrative committee shall act by a
majority of its members then in office. Action may be taken either by a vote at
a meeting or in writing without a meeting. Actions of the administrative
committee may be evidenced by written instrument executed by the chairman or the
secretary of the administrative committee.

          (g)          Report to Administrator. The administrative committee
shall report to the Administrator when requested with respect to the
administration, operation, and management of this plan.

          (h)          Compensation. Any member of the administrative committee
who is an Employee shall serve without compensation.

          (i)          Conflict of Interest. Any member of the administrative
committee who is a Participant shall not vote or act on a matter that relates
solely to that Participant. If that Participant is the only member of the
administrative committee, the necessary action shall be exercised by the
Administrator.

8.5          Duties, Powers, and Responsibilities of the Administrator.

          Except to the extent property delegated, the Administrator shall have
the following duties, powers, and responsibilities and shall:

          (a)          Plan Interpretation. Interpret all provisions of this
instrument (including resolving an inconsistency or ambiguity or correcting an
error or an omission);

          (b)          Participant Rights. Subject to Section 8.10, determine
the rights of Participants and Beneficiaries under the terms of this plan and
communicate that information to the Trustee;


-63-

--------------------------------------------------------------------------------


          (c)          Limits, Nondiscrimination Tests; Top-Heavy Tests. Be
responsible for determining (i) that this plan complies with all limitations and
nondiscrimination tests under the Code and Regulations including maintaining
records necessary to demonstrate compliance with the ADP Limit; and (ii) whether
or not this plan is a Top-Heavy Plan or a Super Top-Heavy Plan for any Plan
Year;

          (d)          Allocations and Vesting. Determine which Participants are
entitled to a share of the Employer Contribution and other available amounts for
a Plan Year, the amount of each eligible Participant's Participating
Compensation for the Plan Year, the amount of the Employer Contribution to be
allocated to each eligible Participant, the amount and disposition of an excess
Annual Addition, and a Participant's vested percentage;

          (e)          Errors in Participants' Accounts. Correct (to the extent
possible, by making adjustments to the accounts) an error, including (but not
limited to) errors in allocations of the Employer Contribution or investment
experience, or in determination of vesting or distribution of a Participant's
interest;

          (f)          Claims and Elections. Establish or approve the manner of
making an election, designation, application, claim for benefits, and review of
claims;

          (g)          Benefit Payments. Direct the Trustee as to the recipient,
time payments are to be made or to begin, and the elected form of distribution
including selecting annuities;

          (h)          QDRO Determination. Establish procedures to determine
whether or not a domestic relations order is a QDRO, to notify the Participant
and any alternate payee of this determination, and to administer distributions
pursuant to a QDRO;

          (i)          Administration Information. Obtain to the extent
reasonably possible all information necessary for the proper administration of
this plan;

          (j)          Recordkeeping. Establish procedures for and supervise the
establishment and maintenance of all records necessary and appropriate for the
proper administration of this plan;

          (k)          Reporting and Disclosure. Prepare and (i) file annual and
periodic reports required under ERISA and Regulations; and (ii) distribute
disclosure documents including (but not limited to) the summary plan
description, a form permitting the recipient to reject federal income tax
withholding from a distribution, a notice informing the recipient of the
requirements and effects of lump-sum, five or ten year averaging or of a
qualifying rollover under the Code, the summary annual report, Form 5500 series,


-64-

--------------------------------------------------------------------------------


requested and required benefit statements, and notices to Employees of
applications for determination;

          (l)          Penalties; Excise Taxes. Report and pay any penalty tax
or excise taxes incurred by this plan or the Employer in connection with this
plan an the proper tax form designated by the Internal Revenue Service and
within the time limits specified for the tax form;

          (m)          Advisers. Employ attorneys, actuaries, accountants,
clerical employees, agents, or other Persons who are necessary for operation,
administration, and management of this plan ;

          (n)          Expenses, Fees, and Charges. Present to the Trustee for
payment (if not paid by the Employer) or reimbursement (if advanced by the
Employer) all reasonable and necessary expenses, fees and charges, including
fees for attorneys, actuaries, accountants, clerical employees, agents, or other
Persons, incurred in connection with the administration, management, or
operation of this plan;

          (o)          Nondiscrimination. Apply all rules, policies, procedures,
and other acts without discrimination among Participants;

          (p)          Bonding. Review compliance with the bonding requirements
of ERISA; and

          (q) Other Powers and Duties. Exercise all other powers and duties
necessary or appropriate under this plan, except those powers and duties
allocated to another named fiduciary.

8.6          Delegation of Administrative Duties.

          The powers and duties of the Employer and the Administrator set forth
in Sections 8.1 and 8.5 may be delegated to another fiduciary.

          (a)          In Writing. The written delegation shall specify (i) the
date of the action and the effective date of the delegation; (ii) the
responsibility delegated; (iii) the name, office, or other reference of each
fiduciary to whom the responsibility is delegated; and (iv) if a responsibility
is delegated to more than one fiduciary, the allocation of the responsibility
among the fiduciaries.

          (b)          Acceptance of Responsibility. The delegation shall be
communicated to the fiduciary to whom the responsibility is assigned, and
written acceptance of the


-65-

--------------------------------------------------------------------------------


responsibility shall be made by the fiduciary. A fiduciary shall retain the
responsibility until the fiduciary resigns or rejects the responsibility in
writing, or the Administrator takes a superseding action.

          (c)          Conflict. If a fiduciary's powers or actions conflict
with those of the Administrator, the powers of and actions of the Administrator
will control.

8.7          Interrelationship of Fiduciaries; Discretionary Authority.

          A Person may serve in more than one fiduciary capacity with respect to
this plan and trust.

          (a)          Performance of Duties. Each fiduciary shall act in
accordance with this plan and trust. Each fiduciary shall be responsible for the
proper exercise of its responsibilities.

          (b)          Reliance on Others. Except as required by ERISA Section
405(b), each fiduciary may rely upon the action of another fiduciary and is not
required to inquire into the propriety of any action.

          (c)          Discretionary Authority of Fiduciaries. Each fiduciary
shall have full discretionary authority in the exercise of the powers, duties,
and responsibilities allocated or delegated to that fiduciary under this
instrument.

8.8          Compensation; Indemnification.

          An Employee fiduciary who is compensated on a full-time basis by the
Employer shall not receive compensation from this plan, except for reimbursement
of expenses, unless permitted under a prohibited transaction exemption issued by
the Department of Labor. The Employer shall indemnify and hold harmless each
member of the Board of Directors, each of its Employees, and each other Person
(except a fiduciary independent of the Employer), to whom responsibilities for
the operation and administration of this plan have been assigned or fiduciary
duties have been delegated from any and all claims, loss, damages, expense, and
liability arising from any action or failure to act. Indemnification shall not
be required if a Person's action or inaction is judicially determined to be due
to gross negligence or willful misconduct of the Person. The Employer may
purchase and maintain liability insurance covering itself, any Related Employer,
and any Person against part or all of any claim, loss, damage, expense, and
liability arising from the performance or failure to perform any power, duty, or
responsibility with respect to this plan and trust.


-66-

--------------------------------------------------------------------------------


8.9          Fiduciary Standards.

          Each fiduciary shall act solely in the interest of Participants and
Beneficiaries:

          (a)          Prudence. With the care, skill, and diligence of a
prudent Person;

          (b)          Exclusive Purpose. For the exclusive purpose of providing
benefits and paying expenses of administration; and

          (c)          Prohibited Transaction. To avoid engaging in a prohibited
transaction under the Code or ERISA unless an exemption for the transaction is
available or obtained.

8.10          Claims Procedure.

          The Administrator shall determine all issues raising from the
administration of this plan.

          (a)          Initial Determination. Upon application by a Participant
or Beneficiary, the Administrator shall make an initial determination and
communicate the determination to the Participant or Beneficiary within 90 days
after the application. If the initial determination requires a longer period,
the Administrator shall notify the Participant or Beneficiary that the 90-day
period is extended to 180 days.

          (b)          Method. The decision of the Administrator shall be in
writing. The decision shall set forth (i) the decision and the specific reason
for the decision; (ii) specific reference to the plan provisions on which the
decision is based; (iii) a description of additional material, information, or
acts that may change or modify the decision; and (iv) an explanation of the
procedure for further review of the decision.

          (c)          Further Review. Within 60 days of receipt of the initial
written decision, the Participant or Beneficiary filing the original
application, or the applicant's authorized representative, may make a request
for redetermination by the Administrator. The applicant (or the authorized
representative) may review all pertinent documents and submit issues, comments,
and arguments.

          (d)          Redetermination. Within 60 days of receipt of an
application for redetermination, unless special circumstances require a longer
period of time (but not longer than 120 days after receipt of the application),
the Administrator shall provide the applicant with its final decision, setting
forth specific reasons for the decision with specific reference to plan
provisions on which the decision is based.


-67-

--------------------------------------------------------------------------------


8.11          Participant's Responsibilities.

          All requests for action of any kind by a Participant or Beneficiary
under this plan shall be in writing, executed by the Participant or Beneficiary,
and shall be subject to any other plan rules applicable to any specific type of
request.

ARTICLE 9

Investment of Funds

9.1          Investment Responsibility.

          Except for investment in Employer Stock and to the extent investment
responsibility is expressly granted to an Investment Manager or a Participant,
the Trustee shall have sole and complete authority and responsibility for the
investment, management, and control of trust assets. The administrative
committee shall give the Trustee written direction with respect to investment in
Employer Stock.

9.2          Authorized Investments.

          To the extent the trust is not invested in Employer Stock under
Sections 9.4 and 9.9, the trust may be invested and reinvested in common or
preferred stocks, bonds, mortgages, leases, notes, debentures, mutual funds,
guaranteed investment contracts and other contracts and funds of insurance
companies, other securities, and other real or personal property, including,
without limitation, the investments described in (a) below. Investment in
collectibles (as that term is defined in Code Section 408(m)) shall not be
permitted if the Participant directs the investment of the Participant's
account.

          (a)          Specific Investments.

                    (i)          Interest-Bearing Deposits. The trust may be i
nvested in deposits, certificates, or share accounts of a bank, savings and loan
association, credit union, or similar financial institution, including a
fiduciary, if the deposits bear a reasonable rate of interest, whether or not
the deposits or certificates are insured or guaranteed by an agency of the
United States Government.

                    (ii)          Pooled Investment Funds. The trust may be
invested through ownership of assets or shares in a common trust fund, pooled
investment fund, mutual


-68-

--------------------------------------------------------------------------------


fund, or other commingled investment, including any pooled or common fund
maintained by the Trustee or custodian, or affiliate of the Trustee or
custodian, that allows participation by a trust fund established under a
qualified retirement plan. For this purpose, the terms and provisions of the
declaration of trust or other governing documents through which the common trust
fund, pooled investment fund or mutual fund is maintained are incorporated in,
and made applicable to, this plan.

          (b)          Unallocated Funds. An Employer Contribution or other
amounts held by the Trustee pending allocation may be held in cash or invested
in interest-bearing obligations maturing before the date the allocation is
required.

          (c)          Right of Trustee To Hold Cash. The Trustee may hold a
reasonable portion of the trust in cash pending investment or payment of
expenses and distributions.

9.3          Commingled Investment.

          The trust and segregated accounts may be commingled for investment
without distinction between principal and income.

9.4          Investments--Employer Stock.

          This plan is designed to operate as an employee stock ownership plan
and to be invested primarily in Employer Stock. The Trustee shall use available
cash and other trust assets in ESOP Accounts to buy Employer Stock from other
stockholders or from the Employer, as directed by the administrative committee.
The Trustee may borrow funds or issue its promissory note or notes to finance
the purchase of Employer Stock.

          (a)          Acquisition Limit. The Trustee may acquire and hold
Employer Stock in an amount up to 100% of the market value of the ESOP Accounts,
Qualified Matching Contributions Accounts, and Elective Contributions Accounts
(to the extent directed by the Participants under Section 9.9).

          (b)          Adequate Consideration. A purchase or sale of Employer
Stock by the Trustee shall be for not more than, or less than (as applicable),
adequate consideration and in accordance with this plan and with Regulations
under ERISA Section 3(18).


-69-

--------------------------------------------------------------------------------


          (c)          No Commissions. No commissions on the purchase or sale of
Employer Stock from or to a disqualified person, as defined in Code Section 4975
or a party in interest, as defined in ERISA Section 3(14), may be paid to any
Person.

          (d)          Indebtedness. A Securities Acquisition Loan or other
extension of credit ("Exempt Loan") to the trust shall bear a reasonable rate of
interest and shall be for a term certain. Collateral pledged to a creditor by
the trust shall consist solely of the Employer Stock purchased with the borrowed
funds (although the Employer may guarantee payment of the Exempt Loan and may
give security for such guaranty).

          (e)          Securities Acquisition Loan. "Securities Acquisition
Loan" means any loan that meets the requirements of Code Section 133.

          (f)          Unallocated and Pledged Employer Stock. The Employer
Stock shall be maintained in a suspense account, if not pledged as collateral,
and shall be released from the suspense account or, if pledged as collateral,
shall be released from encumbrance as provided in (i) below.

          (g)          No Recourse. Under the terms of an Exempt Loan, the
creditor shall be given no recourse against the trust, except with respect to
the collateral pledged.

          (h)          Repayment of Loan. An Exempt Loan shall be repaid solely
from Employer Contributions (other than contributions in the form of Employer
Stock and Elective Contributions) and forfeitures, proceeds from the sale of
unallocated shares of Employer Stock purchased with the Exempt Loan, and from
trust earnings on such contributions or on the Employer Stock purchased with
such Exempt Loan, and the Employer Contributions shall be sufficient to enable
the trust to pay each and every installment of principal and interest when due,
even if no tax benefit results from the contributions.

          (i)          Release of Pledged Employer Stock. An Exempt Loan must
provide that upon payment of a portion of the balance due, the creditor shall
release a Pro Rata Portion of the pledged collateral or, if not pledged as
collateral, a Pro Rata Portion of the Employer Stock shall be released from the
suspense account, as the Exempt Loan is paid. Employer Stock purchased with each
Exempt Loan shall be released separately.

                    (i)          Pro Rata Portion. "Pro Rata Portion" means the
number of pledged securities or number of shares in the suspense account held
immediately before release for the current Plan Year multiplied by a fraction.
The numerator of the fraction is the amount of principal and interest paid
during the Plan Year and the denominator is the sum of the numerator and the
remaining principal and interest to be


-70-

--------------------------------------------------------------------------------


paid under the obligation in all future years. The number of future years shall
be determined without taking into account possible extensions or renewals of the
obligation. If the interest rate under the obligation is variable, the interest
to be paid in future years shall be computed by using the interest rate
applicable as of the end of the current Plan Year. If the collateral or suspense
account includes more than one class of Employer Stock, the number of shares of
each class to be released for a Plan Year must be determined by applying the
same fraction to each class.

                    (ii)          Alternative Determination of Pro Rata Portion.
At the direction of the Administrator, Pro Rata Portion of securities may be
Determined with reference solely to principal payments, but only if (A) the
obligation provides for annual payments of principal and interest at a
cumulative rate that is not less rapid at any time than level annual payments of
the amounts for 10 years, and (B) the interest included in any payment is
disregarded only to the extent that it would be determined to be interest under
standard loan amortization tables. This alternate determination shall not be
applicable from the time that, by reason of a renewal, extension, or
refinancing, the sum of the expired duration of the obligation, plus any renewal
period, extension period, or the duration of a new obligation used to refinance
the existing obligation, exceeds 10 years.

                    (iii)          Special Release Rule. Notwithstanding (i) and
(ii) above, to the extent provided in Section 5.2(a)(ii)(C), at the direction of
the Employer, the Trustee shall release additional shares of Employer Stock for
purposes of allocation to Participant accounts.

          (j)          Pending Investment. Pending investment in Employer Stock,
funds may be invested and reinvested pursuant to Section 9.2.

9.5          Purchase From Stockholder.

          As directed by the administrative committee, the Trustee shall enter
into a buy-sell agreement or agreements under the terms of which the Trustee
agrees to purchase the Employer Stock of a stockholder who is a party to the
agreement. A buy-sell agreement shall provide that the price to be paid by the
Trustee for the Employer Stock shall not exceed the fair market value of the
Employer Stock. The Trustee may not enter into a buy-sell agreement to become
effective upon the death of the stockholder, or at some other future indefinite
time.


-70-

--------------------------------------------------------------------------------


9.6          Stock Dividends, Stock Splits, Etc.

          Employer Stock received by the Trustee as a stock dividend or stock
split or as the result of a reorganization or other recapitalization of the
Employer shall be allocated under Section 5.3. If any rights, warrants, or
options are issued on Employer Stock held in the trust, the Trustee may exercise
them for the acquisition of additional shares of Employer Stock to the extent
cash is then available. Employer Stock acquired in this manner shall be treated
as Employer Stock bought by the Trustee for the net price paid. If any rights
warrants, or options on Employer Stock that are not exercised shall be sold by
the Trustee, the proceeds shall be treated as a current cash dividend received
on Employer Stock.

9.7          Voting of Employer Stock.

          (a)          Participant Direction. Each Participant shall have the
right to direct the Trustee as to the manner in which all Employer Stock held in
the Participant's accounts shall be voted. The Trustee shall total the
fractional shares of all Participants who have directed the vote in the same
manner and shall cast the largest number of whole votes possible from the total
of the fraction. Any remaining fraction shall be disregarded.

          (b)          Notification.          The Employer shall notify the
Trustee and Participants when voting rights are to be exercised and, within
periods as required by law or Employer chart or bylaws for other shareholders,
shall furnish the Trustee and Participants with information similar to that
furnished to other shareholders of the Employer.

          (c)          Proxy Solicitation. Management and others may solicit and
exercise proxies from Participants to the same extent as authorized for other
shareholders. Any such proxy will be in the form of an instruction to the
Trustee that will be voted by the Trustee in the manner indicated in the
Participant's direction, and will not be returned or disclosed to the solicitor.

          (d)          Unallocated Shares. Unallocated shares of Employer Stock
shall be voted by the Trustee, as directed by the administrative committee.

          (e)          Confidentiality. The Trustee may not divulge information
with respect to any Participant's directions under (a) above to any Person,
including the Employer.


-72-

--------------------------------------------------------------------------------


9.8          Diversification of Investments.

          Upon the request of a Participant who has attained at least age 55 and
has at least ten years of participation in this plan, the Administrator may
direct the Trustee to establish a segregated account for the Participant and to
liquidate up to 25% of the number of shares of Available Employer Stock
allocated to the Participant. The proceeds shall be reinvested pursuant to
Section 9.9.

          (a)          Available Employer Stock. "Available Employer Stock"
means Employer Stock acquired by or contributed to this plan and held in the
Participant's ESOP Account. Employer Stock acquired by or contributed to this
plan will not be Available Employer Stock if the Fair Market Value of the
Employer Stock allocated to the eligible Participant's ESOP Account as of the
Valuation Date immediately preceding the first day the Participant is eligible
to make an election under this section is $500 or less.

          (b)          Timing of Direction. The direction to liquidate and
reinvest Available Employer Stock under this provision may be given during the
first 90 days after the last day of each Plan Year in the Qualified Election
Period. During the first 90 days after the last day of the last (sixth) Plan
Year in the Qualified Election Period, the Participant may request the
liquidation and reinvestment of up to 50% of the number of shares of Available
Employer Stock allocated to the Participant.

          (c)          Determination of Number of Shares To Be Liquidated and
Reinvested. The total amount liquidated and reinvested at any time shall not
exceed 25% (or 50%) of the number of shares of Available Employer Stock held
allocated to the Participant, including shares of Available Employer Stock
previously liquidated and reinvested. Any fractional number of shares to be
liquidated and reinvested shall be rounded up to the next highest whole number
of shares.

          (d)          Qualified Election Period. "Qualified Election Period"
means the six-year period beginning on the first day of the first Plan Year in
which the Participant attains at least age 55 and has at least ten years of
participation.

          (e)          Value of Shares to Be Liquidated and Reinvested. A
direction to liquidate Available Employer Stock and reinvest the proceeds in
accordance with this provision shall apply to the Available Employer Stock held
in the Participant's ESOP Account as of the last day of the Plan Year
immediately preceding the date of liquidation. Dividends paid on Available
Employer Stock before the date of reinvestment of the proceeds from the
liquidation of Available Employer Stock shall be reinvested under this section.
No interest or earnings shall be credited to the Available Employer Stock
liquidated for the period beginning on the last day of the Plan Year immediately
preceding the date of liquidation and the date of liquidation.


-73-

--------------------------------------------------------------------------------


          (f)          No Reinvestment in Employer Stock. After Available
Employer Stock held in a Participant's Employer Stock Account has been
liquidated and reinvested, the Participant may not direct that the amount shall
be reinvested in Employer Stock.

9.9          Participant Investment Direction.

          The Administrator may permit investment direction by Participants
under the following rules:

          (a)          Accounts. Investment direction by a Participant shall be
permitted with respect to the Participant's Elective Contributions Account or
may be limited to any specified accounts under this plan. If the Employer
contributes Employer Stock to this plan as a Qualified Matching Contribution, to
the extent a Participant's account is allocated shares of Employer Stock from
such Qualified Matching Contribution, the Participant may not direct the
investment of that portion of the account except as specified in Section
9.11(a).

          (b)          Choices. Investment direction by a Participant shall be
limited to a choice among investments permitted under this article, including
Employer Stock, and designated by the Administrator for this purpose.

          (c)          Commingling. Funds or assets invested under this
provision may be commingled with other funds or assets similarly invested for
investment purposes.

          (d)          Written Direction. The written direction by a Participant
shall be in the form prescribed by the Trustee and shall be effective only when
signed by the Participant and filed with the Trustee. The Trustee may rely upon
such direction and upon the continuance of the direction contained therein until
it is revoked or modified in the same manner. The Trustee shall invest the
portion of the Participant's account for which the Participant does not direct
the investment in the manner the Trustee deems advisable in its sole discretion.

          (e)          Additional Terms and Conditions. The Administrator may
formulate additional terms and conditions for investment direction by the
Participants as necessary or appropriate.

(f)          Limitation of Trustee's Responsibilities. The Trustee shall not be
responsible for the investment performance of the assets of any Participant's
account for which a Participant directs the investment.


-74-

--------------------------------------------------------------------------------


9.10          Loans.

          Upon the request of a Participant and at the direction of the
Administrator, the Trustee shall loan the Participant the requested amount. The
loan shall be made or refused on the terms and conditions specified by the
Administrator. Loans shall be available to Participants on a reasonably
equivalent basis, but the Administrator may take into account a Participant's
credit rating, financial need, and ability to repay the loan. Loans shall be
available from all of the Participant's accounts other than the Participant's
ESOP Account. A loan shall be available only for the purposes described in
Section 7.1(i)(ii). A loan shall not be available to a Participant unless the
Participant has received or rejected, or is not eligible for, a hardship
withdrawal under Section 7.1(i).

          (a)          Separate Investment. The loan shall be a separate
investment of the Participant's account as of the date of the loan. Interest on
the loan and repayments of principal shall be credited directly to the
Participant's account.

          (b)          Fees and Charges. Special fees and charges resulting from
the loan shall be charged to the Participant's account, unless paid by the
Employer.

          (c)          Promissory Note. The loan shall be documented by a
written promissory note providing for at least equal quarterly payments of
principal and interest with no prepayment penalty.

                    (i)          Interest Rate. The loan shall bear a reasonable
rate of interest which shall be the prevailing rate charged by lenders for a
loan of a similar type.

                    (ii)          Term of Loan. The term of the loan shall not
exceed five years unless the loan is used to acquire or construct the
Participant's principal residence. A loan shall have a stated maturity date not
later than the date of the first expected distribution to the Participant.

          (d)          Amount. Loans shall not be made available to Highly
Compensated Employees in an amount greater than the amount made available to
other Participants. All outstanding loans to the Participant shall not exceed
the lesser of $50,000 or one-half of the Participant's Vested Account Balance.

                   The $50,000 limit shall be reduced by the excess of the
highest outstanding balance of all prior loans to the Participant under all
qualified retirement plans of the Employer and each Related Employer during the
one-year period ending on the day before the date of the new loan, over the
outstanding balance of all prior loans to the Participant on the date of the new
loan.


-75-

--------------------------------------------------------------------------------


          (e)          Security. The loan shall be adequately secured. The
Participant shall execute a security agreement within 90 days before the
effective date of the loan or renegotiation, extension, renewal, or other
revision of an existing loan. The security agreement shall grant to the Trustee,
for the benefit of this plan, a continuing security interest in the
Participant's Vested Account Balance. Upon payment in full of principal and
interest on the loan, the security interest shall terminate.

                    (i)          Security Interest. The security interest shall
not exceed 50% (100% for loans made or revised before October 18, 1989) of the
Participant's Vested Account Balance.

                    (ii)          Alternate Security. With the Administrator's
consent, the Participant may provide additional or alternative security to
secure the repayment of the loan.

                    (iii)          Spousal Consent. No portion of the
Participant's Vested Account Balance shall be used as security for a loan under
this plan unless the Spouse's written consent is obtained within 90 days before
the effective date of the loan, renegotiation, extension, renewal, or otherwise
revision of the loan.

          (f)          Default. Upon default, the entire loan shall be due and
the security interest may be foreclosed. Unless prohibited by the Regulations,
the Trustee may exercise its right of setoff and equitably charge the
Participant's Vested Account Balance by reducing it by the unpaid balance.

          (g)          Early Due Date. If all or a part of the loan is
outstanding on the date the first distribution is to be made to the Participant
or a Beneficiary after the Participant's employment terminates or this plan
terminates, the loan shall be due and payable. Unless paid, the remaining
balance of the loan and all accrued and unpaid interest shall be deducted from
the Participant's Vested Account Balance before the first distribution is made.

          (h)          Limitation on Loan Availability. No loan will be made to
a 5% Owner if the Employer is an S corporation unless the 5% Owner obtains a
prohibited transaction exemption from the Department of Labor.

9.11          Tender Offer.

          The following provisions apply if any Person makes an offer to
purchase or solicits an offer to sell to that Person 1 % or more of the
outstanding shares of Employer Stock ("Tender Offer").


-76-

--------------------------------------------------------------------------------


          (a)          Participant Direction. Each Participant may direct the
Trustee to sell, offer to sell, exchange, or otherwise dispose of Employer Stock
held in the Participant's accounts, in accordance with the terms of the Tender
Offer. Participant direction shall be filed with the Trustee in the form and at
the time specified by the Trustee.

          (b)          Trustee's Response - Valid Directions. The Trustee shall
follow all Participant's valid directions with respect to the potential sale,
offer, exchange, or other disposal of the Employer Stock held in the
Participant's accounts. The proceeds from the disposition of Employer Stock
under this section shall be credited to each Participant's applicable account
and shall be subject to the investment provisions applicable to such account.

          (c)          Invalid Directions or No Directions. The Trustee shall
treat invalid directions from a Participant, and failure to give the Trustee
directions, as a direction by the Participant not to dispose of the Employer
Stock held in the Participant's accounts. The Trustee, or its agent, shall
determine the validity of directions from Participants.

          (d)          Unallocated Shares. The Trustee shall dispose of
unallocated shares of Employer Stock after a Tender Offer. The disposition of
unallocated shares shall be determined by multiplying the total number of
unallocated shares by a fraction. The numerator of the fraction is the number of
shares for which Participants gave valid directions for disposition under (a)
above, and the denominator is the total number of shares for which the
Participants gave valid directions.

          (e)          Allocation of Proceeds. The proceeds from any disposition
of Employer Stock held in the Participant's accounts as a result of a Tender
Offer shall be allocated to Participants' applicable accounts. Proceeds from
unallocated Employer Stock shall be used to repay the Exempt Loan with which
such Employer Stock was purchased.

          (f)          Confidentiality. The Trustee may not divulge information
with respect to any Participant's directions under (a) above to any Person,
including the Employer.


-77-

--------------------------------------------------------------------------------


ARTICLE 10

Administration of the Trust

10.1          Duties and Powers of the Trustee.

          (a)          Duties of the Trustee. The Trustee shall be a named
fiduciary having the following duties:

                          (i)          Control, Manage, and Invest Assets. To
control, manage, and invest trust assets;

                          (ii)          Administrator's Instructions. To carry
out the instructions of the Administrator; and

                          (iii)          Records; Reports. To maintain records
and to prepare and file reports required by law or Regulations, other than those
for which the Administrator is responsible under the terms of this plan.

          (b)          Powers of the Trustee. The Trustee shall have the
following powers:

                          (i)          Control Property. To hold, manage,
improve, repair, and control all property, real or personal, forming part of the
trust;

                          (ii)          Asset Investment. To invest trust assets
subject to the limitations in this plan;

                          (iii)          Disposition of Asset. To sell, convey,
transfer, exchange, partition, lease for any term (even extending beyond the
duration of the trust), or otherwise dispose of a trust asset from time to time,
in the manner, for the consideration, and upon the terms and conditions that the
Trustee, in its discretion, determines;

                          (iv)          Agents, Advisers, and Counsel. To employ
and to compensate from the trust agents, advisers, and legal counsel reasonably
necessary in managing the trust and advising the Trustee as to its powers,
duties, and liabilities;

                (v)          Claims. To prosecute, defend, settle, arbitrate,
compromise, or abandon all claims and demands in favor of or against the trust,
with or without the assistance of legal counsel;


-78-

--------------------------------------------------------------------------------


                          (vi)          Vote Securities. To vote a corporation's
stock or other securities, either in person or by proxy, for any purpose;

                          (vii)          Exercise Trust Rights. To exercise,
refrain from the exercise of, or convey a conversion privilege or subscription
right applicable to a trust asset;

                          (viii)          Collection. To demand, collect, and
receive the principal, dividends, interest, income, and all other moneys or
other property due upon trust assets;

                          (ix)          Change of Structure. To consent to,
oppose, or take another action in connection with a bankruptcy, composition,
arrangement, reorganization, consolidation, merger, liquidation, readjustment of
the financial structure, or sale of assets of a corporation or other
organization, the securities of which may constitute a portion of the trust;

                          (x)          Issue, Hold, or Register Securities. To
cause securities or other property forming part of the trust to be issued, held,
or registered in the individual name of the Trustee, in the name of its nominee
or in such form that title will pass by delivery, provided that the records of
the Trustee shall indicate the ownership of the property or security;

                          (xi)          Borrowing. To borrow money for the
benefit of the trust without binding itself individually, and to secure the loan
by pledge, mortgage, or creation of another security interest in the property;

                          (xii)          Distributions. To make distributions
from the trust as directed by the Administrator;

                          (xiii)          Expenses. Unless paid by the Employer,
to pay from the trust all reasonable fees, taxes, commissions, charges, premiums
and other expenses, including expenses described in Section 8.5(n) and
reasonable fees of the Trustee and any other custodian or Investment Manager,
incurred in connection with the administration of this plan or trust;

                          (xiv)          Insure Assets. To insure trust assets
through a policy or contract of insurance;

                          (xv)          Incorporate. To incorporate (or
participate in an incorporation) under the laws of any state for the purpose of
acquiring and holding title to any property that is part of the trust;


-79-

--------------------------------------------------------------------------------


                    (xvi)          Depository. To keep on deposit with a
custodian in the United States any part of the trust; and

                    (xvii)          Other Acts. To perform all other acts the
Trustee deems necessary, suitable, or desirable for the control and management
of the trust and discharge of its duties.

          (c)          Limitation on Duties and Powers of the Trustee. Unless
properly delegated and assumed by agreement of the Trustee, the Trustee shall
not be required to exercise a duty or power of the Employer, Administrator, or
any other fiduciary under this instrument.

                   If an Investment Manager is appointed to manage and invest
some or all of the trust assets, the Investment Manager shall have, and the
Trustee shall not have, the specified duties and powers with respect to
investment of trust assets subject to the Investment Manager's control. The
Trustee shall have no obligation or power to exercise discretionary authority or
control with respect to investment of the assets subject to management by the
Investment Manager or to render advice regarding the investment of such assets,
unless required by ERISA Section 405. The Trustee shall not be liable for the
investment performance of the assets subject to management by the Investment
Manager. The powers and duties of the Trustee with respect to such assets shall
be limited to the following:

                    (i)          Custody and Protection. To act as custodian of
the trust assets not transferred to the custody of the Investment Manager or
another custodian, and to protect the assets in its custody from loss by theft,
fire, or other cause;

                    (ii)          Acquisitions. To acquire additional assets for
the trust in accordance with the direction of the Investment Manager;

                    (iii)          Dispositions. To sell or otherwise dispose of
trust assets in accordance with the direction of the Investment Manager;

                    (iv)          Accountings. To account for and render
accountings with respect to the trust (except for assets held by another
custodian);

                    (v)          Authorized Actions. To take authorized actions
for and on behalf of the trust in accordance with the direction of the
Investment Manager; and

                    (vi)          Ministerial and Custodial Tasks. To perform
other ministerial and custodial tasks in accordance with the direction of the
Investment Manager.


-80-

--------------------------------------------------------------------------------


          If trust assets are transferred to another custodian, that custodian
shall have, and the Trustee shall not have, the foregoing duties and powers with
respect to those assets.

10.2          Accounting.

          The Trustee shall maintain accurate and detailed records of all
investments, receipts, disbursements, and other transactions for the trust. The
records shall be available for inspection at all reasonable times by Persons
designated by the Administrator.

          (a)          Report. As soon as administratively feasible after each
Valuation Date and each other date agreed to by the Administrator and the
Trustee, the Trustee shall prepare and furnish to the Administrator a statement
of account containing the information required by ERISA Section 103(b)(3).

          (b)          Judicial Settlement. A dispute concerning the Trustee's
records or statement of account may be settled by a suit for an accounting
brought by a Person having an interest in the trust.

          The accounting and reporting responsibilities shall not apply with
respect to assets held by another custodian except to the extent assumed by the
Trustee at the direction of the Administrator.

10.3          Appointment, Resignation, and Removal of Trustee.

          The Trustee shall be at least one individual or eligible corporation
with trust powers appointed in writing by the Administrator and authorized to
act as Trustee by ERISA and the Code.

          (a)          Resignation. The Trustee may resign with at least 60
days' written notice to the Administrator, effective as of the date specified in
the notice. The death or disability of an individual Trustee shall be an
immediate resignation. Disability, for this purpose, shall be determined in
writing by a court of competent jurisdiction or by two physicians licensed in
the State of Michigan stating that a Trustee is suffering from a physical or
mental disability to the extent that the Trustee is incapable of exercising
judgment about or attending to financial and property transactions.

          (b)          Removal. The Administrator may remove the Trustee with at
least 60 days' written notice to the Trustee, effective as of the date specified
in the notice.


-81-

--------------------------------------------------------------------------------


          (c)          Successor Trustee. At least 10 days before the effective
date of the resignation or removal, the Administrator shall appoint a successor
Trustee by written instrument delivered to the Trustee with the acceptance of
the successor Trustee endorsed on the instrument.

          (d)          Effective Date of Resignation or Removal. The resignation
or removal of the Trustee shall not be effective before the appointment is made
and accepted by the successor Trustee. The parties, by agreement, may waive the
time requirements.

          (e)          Procedure Upon Transfer. Upon the resignation or removal
of the Trustee, the Trustee shall pay from the trust all accrued fees and
expenses of the trust, including its own fees, and, as of the effective date of
its resignation or removal, shall deliver a statement of account to the
Administrator and the successor Trustee.

          (f)          Earlier Transfer. In order to facilitate the prompt
transfer of fiduciary responsibility and trust assets to the successor Trustee,
the Administrator and the Trustee may agree upon a procedure by which the
Trustee shall deliver all trust assets (less a reasonable reserve for fees and
expenses) to the successor Trustee as soon as administratively feasible after
receipt of notice of appointment of the successor Trustee and acceptance of
trust by the successor Trustee. The Administrator and the Trustee may agree to
the transfer of trust assets to the successor Trustee pending preparation and
approval of the final trust accountings.

          (g)          Final Transfer. As soon as administratively feasible, the
Trustee shall deliver the remaining trust assets to the successor Trustee,
together with records maintained by the Trustee.

          (h)          In Kind Transfer. The Trustee shall consult with the
Administrator concerning the liquidation of trust assets to be transferred for
the purpose of determining the feasibility of the transfer of certain trust
assets in kind before implementing the liquidation.

          (i)          Limitation on Liability of Successor. The successor
Trustee shall not be liable for the acts or omissions of any prior Trustee.

10.4          Trustee Action.

          Actions taken by a Trustee shall be by written instrument executed by
the Trustee. Actions of a corporate Trustee shall be either by a resolution of
its board of directors or by a written instrument executed by one of its
authorized officers.


-82-

--------------------------------------------------------------------------------


10.5          Exculpation of Nonfiduciary.

          A transfer agent, brokerage, clearing house, insurance company, or any
other Person that is not a fiduciary with respect to this plan and who has paid
money or delivered property to the Trustee shall not be responsible for its
application or for determining the propriety of the actions of the Trustee
concerning the money or other property.

10.6          Co-Trustees.

          If there shall be more than one Trustee, the provisions relating to
the Trustee shall apply to the Trustees both collectively and individually. They
shall jointly manage and control the assets of the trust fund and shall be
jointly and severally liable for the management and control of trust assets,
except where responsibilities, obligations, or duties are allocated among them
by the written agreement of all Trustees and the Administrator, or by the
provisions of this plan. Subject to ERISA Section 405(a), the allocation of
duties shall relieve a Co-Trustee to whom enumerated responsibilities,
obligations, or duties have not been allocated, of liability, individually or as
a Co-Trustee, for a loss to the trust arising from the acts or omissions on the
part of another Co-Trustee to whom the enumerated responsibilities, obligations,
or duties have been expressly allocated.

10.7          Multiple Trusts.

          (a)          Establishment of Additional Trusts. The Employer may
determine that more than one trust shall be established for the purpose of
managing and investing the assets of this plan and may establish an additional
trust or trusts from time to time for that purpose. In that event, the trust and
investment provisions of this plan shall constitute the separate trust agreement
applicable to each trust.

          (b)          One Fund. All trusts created under this provision shall
constitute one fund for purposes of this plan and for purposes of meeting the
requirements of the Code and Regulations. Nevertheless, each trust shall be a
separate and distinct agreement between the Administrator and the Trustee
appointed by the Administrator to administer the trust.

          (c)          Separate Trust Agreement. The Administrator shall have
the power to establish a separate trust through a separate trust agreement. The
separate trust agreement may expand or restrict the rights, powers, and duties
of the Trustee and may modify the other trust provisions applicable to the
trust. The separate trust


-83-

--------------------------------------------------------------------------------


agreement shall be consistent with all other provisions of this plan and shall
not alter any other provision of this plan unless a corresponding and consistent
amendment to this plan is adopted.

         (d)          Contributions; Transfer of Funds; Termination. The
Administrator, in its sole discretion, shall determine from time to time the
portion of the trust assets to be maintained under each separate trust
established pursuant to this provision and the portion of each contribution to
be delivered to and maintained under each trust. In addition, the Administrator
shall have the power to direct the Trustee or Trustees of a trust to transfer
all or part of the assets of such trust to another trust or trusts. The
Administrator shall have the authority to merge a trust into another trust
maintained under this plan for the purpose of reducing the number of trusts in
existence pursuant to this plan, and shall have the power to terminate any
separate trust established under this section without causing termination or
partial termination of this plan.

          (e)          Named Fiduciaries; Allocation of Duties and
Responsibilities. If separate trusts are established, the Trustee of each trust
shall be a named fiduciary only with respect to the assets of that trust. During
any period when two or more trusts exist, the Administrator shall have the power
and authority to allocate duties and responsibilities between and among the
Trustees of each of the trusts. Subject to ERISA Section 405(a), the allocation
of duties and responsibilities exclusively to a Trustee shall relieve any
Trustee to whom the responsibilities, obligations, or duties have not been
allocated from liability for loss arising from the acts or omissions of the
Trustee to whom the responsibilities, obligations, or duties were allocated.


ARTICLE 11

Amendment, Mergers, Successor Employer

11.1          Amendment.

          The Employer may amend this plan and trust. An amendment may be
retroactive or prospective, in the sole discretion of the Employer, except where
prohibited by ERISA or the Code. An amendment may be made without the consent of
any other Person, except that an amendment shall not:

          (a)          Exclude Participant. Exclude an Employee who previously
became a Participant;


-84-

--------------------------------------------------------------------------------


          (b)          Reduce Participant's Account. Decrease the amount
credited to a Participant's account;

          (c)          Reduce Vested Percentage. Reduce a Participant's vested
percentage, as of the later of the date of adoption of the amendment or the
effective date of the amendment;

          (d)          Vesting Schedule. Modify the vesting schedule for a
Participant who was a Participant on the later of the effective date or the date
of adoption of the amendment, except to increase the Participant's vested
percentage;

          (e)          Elimination of Protected Benefits. Eliminate any early
retirement benefits and retirement-type subsidy under Code Section
411(d)(6)(B)(i) or any optional forms of distribution with respect to benefits
attributable to service earned before the amendment except as may be permitted
under Code Sections 401(a)(4) and 411; and

          (f)          Alter Trustee's Duties. Alter the duties,
responsibilities, or liabilities of the Trustee without the consent of the
Trustee.

11.2          Merger of Plans.

                   This plan may be merged or consolidated, or its assets and
liabilities may be transferred, in whole or in part, to another qualified
retirement plan if:

                   (a)          Preservation of Account Balance. Each
Participant's account balance would be equal to or greater than the account
balance the Participant would have been entitled to receive if this plan had
terminated immediately before the merger, consolidation, or transfer.

                   (b)          Authorization. The Employer and any new or
successor employer authorize the merger, consolidation, or transfer.

11.3          Successor Employer.

          If an Employer is dissolved, merged, consolidated, restructured, or
reorganized, or if the assets of the Employer are transferred, this plan and
trust may be continued by the successor, and in that event, the successor will
be substituted for the Employer.


-85-

--------------------------------------------------------------------------------


ARTICLE 12

Termination

12.1          Right to Terminate or Discontinue Contributions.

          The Employer reserves the right to revoke this instrument and
terminate this plan and trust, or to cease or suspend further contributions.

12.2          Automatic Termination.

          This plan shall automatically terminate, or partially terminate when
applicable, and contributions to the trust shall cease upon the Employer's legal
dissolution, or upon its adjudication as bankrupt or insolvent, or upon a
general assignment by the Employer for the benefit of creditors, or upon the
appointment of a receiver for its assets, or when required by ERISA or the Code.

12.3          Discontinuance of Contributions.

          If the Employer determines that it is no longer possible or desirable
to make Employer Contributions to the trust, it may, without terminating this
plan, take appropriate action to permanently discontinue further Employer
Contributions. Upon discontinuance of Employer Contributions, the accounts of
all affected Participants shall be nonforfeitable. This plan and trust will
remain in force, and the Administrator and the Trustee will continue to
administer this plan and trust under its provisions except for Employer
Contributions.

12.4          Effect of Termination or Partial Termination.

          (a)          Nonforfeitability. Upon termination or partial
termination of this plan, accounts of affected Participants shall be
nonforfeitable.

          (b)          Distribution. The Administrator shall direct the Trustee
to make distributions to affected Participants under Article 7.


-86-

--------------------------------------------------------------------------------


12.5          No Reversion of Assets.

          The Employer shall not receive an amount from the trust upon
termination, partial termination, or discontinuance of contributions.

ARTICLE 13

General Provisions

13.1          Spendthrift Provision.

          An interest in the trust shall not be subject to assignment,
conveyance, transfer, anticipation, pledge, alienation, sale, encumbrance, or
charge, whether voluntary or involuntary, by a Participant or Beneficiary except
under a QDRO or as permitted in subsection (a).

          (a)          Not security. An interest shall not provide collateral or
security for a debt of a Participant or Beneficiary or be subject to
garnishment, execution, assignment, levy, or to another form of judicial or
administrative process or to the claim of a creditor of a Participant or
Beneficiary, through legal process or otherwise, except for a claim the Trustee
may have against the same as security for a Participant loan or under a
voluntary revocable assignment permitted by Regulation 1.401(a)-13.

          (b)          Attempts Void. An attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge, or otherwise dispose of benefits
payable, before actual receipt of the benefits, or a right to receive benefits,
shall be void. The trust shall not be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of a Person entitled to benefits.
The benefits and trust assets under this plan shall not be considered an asset
of a Participant or Beneficiary in the event of insolvency or bankruptcy.

13.2          Effect Upon Employment Relationship.

          The adoption of this plan shall not create a contract of employment
between the Employer and an Employee, confer upon an Employee a legal right to
continuation of employment, limit or qualify the right of the Employer to
discharge or retire an Employee at will, or affect the right of the Employee to
remain in service after the Normal Retirement Date.


-87-

--------------------------------------------------------------------------------


13.3          No Interest in Employer Assets.

          Nothing in this plan and trust shall be construed to give an Employee,
Participant, or Beneficiary an interest in the assets or the business affairs of
the Employer, or the right to examine the books and records of the Employer. A
Participant's rights are solely those granted by this instrument.

13.4          Construction.

          The singular includes the plural, and the plural includes the
singular, unless the context clearly indicates the contrary. Capitalized terms
have the meaning specified in this plan. If a term is not defined, the term
shall have the general, accepted meaning of the term.

          Any period of time described in this plan shall consist of consecutive
days, months, or years, as appropriate.

13.5          Severability.

          If any provision of this plan is invalid, unenforceable, or
disqualified under the Code, ERISA, or Regulations, for any period of time, the
affected provisions shall be ineffective but the remaining provisions shall be
unaffected.

13.6          Governing Law.

          This plan and trust shall be interpreted, administered, and managed in
compliance with the Code, ERISA, and Regulations. To the extent not preempted by
federal law, this plan and trust shall be interpreted, administered, and managed
in compliance with the laws of the State of Michigan.

13.7          Nondiversion.

          The trust is established and shall be administered for the exclusive
benefit of Participants and their beneficiaries.


-88-

--------------------------------------------------------------------------------


ARTICLE 14

Top-Heavy Plan Provisions


14.1          Top-Heavy/Super Top-Heavy Determination.

If this plan is or becomes a Top-Heavy Plan or a Super Top-Heavy Plan in a Plan
Year, the provisions of this article shall supersede all conflicting plan
provisions.

          (a)          Top-Heavy Plan. "Top-Heavy Plan" means this plan for a
Plan Year if:

                    (i)          Not Required or Permissive Aggregation Group.
This plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group, and the Top-Heavy Ratio exceeds 60%;

                    (ii)          Required Aggregation Group. This plan is part
of a Required Aggregation Group (but not part of a Permissive Aggregation
Group), and the Top-Heavy Ratio for the Required Aggregation Group exceeds 60%;
or

                    (iii)          Permissive Aggregation Group. This plan is
part of a Permissive Aggregation Group, and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60%.

          (b)          Super Top-Heavy Plan. "Super Top-Heavy Plan" means this
plan for a Plan Year if the Top-Heavy Ratio for the plans or groups (set forth
in (a) above) exceeds 90%.

          (c)          Calculation. The calculation of the Top-Heavy Ratio and
the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and Regulations.

                    (i)          Disregard Certain Employees. In calculating the
Top-Heavy Ratio, the account balance or accrued benefit of a Participant who was
a Key Employee in a prior year but is no longer a Key Employee or has not
performed services for an Employer maintaining this plan at any time during the
five-year period ending on the Determination Date(s) will be disregarded.

                    (ii)          Ownership. Ownership shall be determined under
Code Section 318 as modified by Code Section 416(i)(1)(B)(iii) without regard to
the aggregation rules under Code Section 414.




-89-

--------------------------------------------------------------------------------


                    (iii)          Rollovers and Transfers. A distribution
rolled over or an amount transferred from this plan to another qualified
retirement plan of the Employer or a Related Employer shall not be included in
the Present Value of Accrued Benefits under this plan. A distribution rolled
over or an amount transferred from another qualified retirement plan of the
Employer or a Related Employer to this plan shall be included in the Present
Value of Accrued Benefits under this plan. If a rollover or transfer to a
qualified retirement plan of an unrelated employer was initiated by the former
Participant, it shall be deemed a distribution from this plan. If a rollover or
transfer from a qualified retirement plan of an unrelated employer to this plan
for a Participant was initiated by the Participant, it shall not be included in
the Present Value of Accrued Benefits under this plan.


14.2          Top-Heavy Definitions.

          For purposes of this article, the following terms have the stated
meanings:

          (a)          Too-Heavy Ratio. "Top-Heavy Ratio" means the ratio, as of
this plan's Determination Date, calculated by dividing the aggregate Present
Value of Accrued Benefits of all Key Employees of each plan in the Required
Aggregation Group (and each other plan in the Permissive Aggregation Group, if
necessary or desirable) by the aggregate Present Value of Accrued Benefits of
all Participants under all plans in the Required (or Permissive) Aggregation
Group.

          (b)          Present Value of Accrued Benefits.

                    (i)          This Plan. "Present Value of Accrued Benefits"
under this plan means the account balances of all Participants and Beneficiaries
determined as of the Determination Date, including forfeitures reallocated as of
such Determination Date. The Present Value of Accrued Benefits includes the
amount of a distribution made from this plan during the Plan Year that includes
the Determination Date and any of the four preceding Plan Years.

                    (ii)          Other Plans. The Present Value of Accrued
Benefits shall be determined with respect to, and pursuant to the provisions of,
all qualified retirement plans (including a simplified employee pension plan) in
the aggregation group.

                    (iii)          Unpaid Contribution. A contribution not paid
as of a Determination Date for any plan in the aggregation group shall be
included in the determination of the Present Value of Accrued Benefits as
required in Code Section 416 and Regulations.




-90-

--------------------------------------------------------------------------------


          (c)          Required Aggregation Group. "Required Aggregation Group"
means all qualified retirement plans, including terminated plans, of the
Employer and each Related Employer in which at least one Key Employee
participates, or participated at any time during the five-year period ending on
the Determination Date, plus all other qualified retirement plans of the
Employer and each Related Employer, that enable one or more of the plans
covering at least one Key Employee to meet the requirements of Code Sections
401(a)(4) or 410.

          (d)          Permissive Aggregation Group. "Permissive Aggregation
Group" means all qualified retirement plans, including terminated plans, if any,
of the Employer and each Related Employer that are part of a Required
Aggregation Group that includes this plan, plus any other qualified retirement
plan (designated by the Employer) of the Employer and each Related Employer that
is not part of the Required Aggregation Group but that, when considered part of
the Permissive Aggregation Group, does not prevent the group from meeting the
requirements of Code Sections 401 (a)(4) and 410.

          (e)          Determination Date. "Determination Date" means the last
day of the preceding Plan Year.

                    (i)          Present Value of Accrued Benefits. The Present
Value of Accrued Benefits are determined as of the most recent Top-Heavy
Valuation Date within the 12-month period ending on the Determination Date.

                    (ii)          Multiple Plans. When aggregating plans, the
Present Value of Accrued Benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

          (f)          Key Employee. "Key Employee" means an Employee or former
Employee (including any deceased Employee or the Beneficiary of any deceased
Employee) who, under Code Section 416(i), is or was, during the current Plan
Year or any of the four Plan Years immediately preceding the current Plan Year,
one of the following:

                    (i)          Officer. An officer (determined under Section
2.4) of an Employer or Related Employer if the officer's HCE Compensation
exceeds 50% of the defined benefit dollar limit under Code Section 415(b)(1)(a)
(as adjusted under Code Section 415(d)) for the Plan Year;

                    (ii)          Top 10 Owners. One of the 10 Employees owning
the largest interests, exceeding 1/2%, in an Employer or Related Employer if the
Employee's HCE Compensation exceeds $30,000 (or the Defined Contribution Dollar
Limit, if greater);




-91-

--------------------------------------------------------------------------------


                    (iii)          5% Owner. A 5% Owner: or

                    (iv)          1% Owner; $150,000 Compensation. A 1% owner,
determined under the definition of 5% Owner but replacing "5%" with "1%," whose
HCE Compensation exceeds $150,000.

                    Ownership under (ii) above, as well as under (iii) and (iv)
pursuant to the definition of 5% Owner, shall be determined separately for each
Employer and Related Employer. Compensation for (i), (ii), and (iv) above for a
Plan Year includes HCE Compensation from the Employer and all Related Employers.

          (g)          Top-Heavy Valuation Date. "Top-Heavy Valuation Date"
means, for a defined contribution plan (including a simplified employee pension
plan), the date for revaluation of the assets to market value coinciding with,
or occurring most recently within the 12-month period ending on, the
Determination Date. For a defined benefit plan, the term means the most recent
date used for computing the plan costs for minimum funding purposes (whether or
not an actuarial valuation is performed during that Plan Year) occurring within
the 12-month period ending on the Determination Date.


14.3          Minimum Allocation.

          For each Plan Year in which this plan is or becomes a Top-Heavy Plan,
the Employer Contributions (other than Elective Contributions and Qualified
Matching Contributions) and forfeitures allocated to the account of each
Participant who is not a Key Employee and who is employed on the last day of the
Plan Year shall be not less than the lesser of 4% of the Participant's HCE
Compensation, or the largest percentage of HCE Compensation allocated to any Key
Employee from all Employer Contributions (including Elective Contributions). A
Participant who is not a Key Employee and whose employment terminates during the
Plan Year on or after the Participant's Normal Retirement Date or due to death
or Total Disability shall be eligible for this minimum allocation. If necessary,
the Employer shall make an additional contribution to provide this minimum
allocation.


14.4          Vesting Schedule.

          The vesting schedule for each Participant who has an Hour of Service
during a Plan Year in which this plan is or becomes a Top-Heavy Plan shall be
replaced with the following schedule:





-92-

--------------------------------------------------------------------------------


 

Years of Vesting Service

Vested Percentage

 

 

 

 

 

 

Less than 2 years

-0-         

 

 

2 years

20%         

 

 

3 years

40%         

 

 

4 years

60%         

 

 

5 years

80%         

 

 

6 years or more

100%         

 


          (a)          Cessation. If this plan ceases to be a Top-Heavy Plan,
vested percentages shall continue to be determined under this schedule.

          (b)          Vesting Schedule Change. Any change in the vesting
schedule due to this plan becoming, or ceasing to be, a Top-Heavy Plan shall be
treated as an amendment to this plan, and all rules applying to the amendment of
a vesting schedule shall apply.


14.5          Plan Modifications.

          If the Administrator determines the plan to be a Super Top-Heavy Plan
for a Plan Year or the words "125% of" are deleted from each place they appear
in the Defined Contribution Plan Fraction and the Defined Benefit Plan Fraction,
the minimum allocation percentage under Section 14.3 shall be decreased from, 4%
of HCE Compensation to 3%.


          The Employer has executed this instrument this 29th day of June, 1995,
and pursuant to Section 10.7 has appointed Comerica Bank as Trustee of the
non-ESOP portion of the Plan and appointed Paul R. Sylvester as a separate
Trustee of the ESOP portion of the Plan.


 

MANATRON, INC.

 

 

 

 

 

By

/s/

--------------------------------------------------------------------------------

 

 

 

 

 

Its

President

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Employer




-93-

--------------------------------------------------------------------------------


          Paul R. Sylvester (the "Trustee") accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Manatron, Inc. Employee Stock Ownership and Salary Deferral Plan with respect to
the ESOP portion of the Plan, and shall administer the assets delivered to him
under a separate trust in accordance with Section 10.7 of this plan, effective
as of the lst day of January, 1995.


Dated: June 29, 1995.

/s/ Paul R. Sylvester

--------------------------------------------------------------------------------

Paul R. Sylvester

 

 

 

Trustee
















-94-

--------------------------------------------------------------------------------


          Comerica Bank ("Trustee") accepts the duties, powers and
responsibilities of the Trustee as described in Articles 9 and 10 of the
Manatron, Inc. Employee Stock Ownership and Salary Deferral Plan with respect to
the non-ESOP portion of the Plan, and shall administer the assets delivered to
it under a separate trust in accordance with Section 10.7 of this plan,
effective as of the 1st day of January, 1995.


Dated: July 5, 1995.

COMERICA BANK

 

 

 

 

 

By

/s/ Alan J. Feinauer

--------------------------------------------------------------------------------

 

 

 

 

 

Its

Trust Officer

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Trustee
















-95-

--------------------------------------------------------------------------------


SCHEDULE A

          (a)          Original Plan. Manatron, Inc. originally adopted the
Manatron, Inc. Profit-sharing and Salary Deferral Plan on April 26, 1990,
effective May 1, 1989.

          (b)          First Amendment and Restatement. The original plan was
amended and restated on September 11, 1990, effective May 1, 1989. The plan was
amended an October 23, 1992, effective October 1, 1992.

          (c)          Second Amendment and Restatement. ATEK Information
Services, Inc. originally adopted the ATEK Information Services, Inc. Retirement
Savings Plan on December 18, 1991, effective January 1, 1992. ATEK Information
Services, Inc. was acquired by Manatron, Inc. on July 28, 1993. The ATEK
Information Services, Inc. Retirement Savings Plan was merged into the Manatron,
Inc. Profit-Sharing and Salary Deferral Plan effective January 1, 1995. In
connection with the merger, the Manatron, Inc. Profit-Sharing and Salary
Deferral Plan was amended and restated on March 21, 1995, effective January 1,
1995.

          (d)          Third Amendment and Restatement. The plan was amended and
restated to become an employee stock ownership plan effective January 1, 1995.
The name of the plan was changed to the Manatron, Inc. Employee Stock Ownership
and Salary Deferral Plan. Comerica Bank was appointed Trustee of the non-ESOP
portion of the Plan and Paul R. Sylvester was appointed a separate Trustee of
the ESOP portion of the Plan.